Exhibit 10.20

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT , MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO GLYCOMIMETICS, INC. IF PUBLICLY DISCLOSED.

 

COLLABORATION AND LICENSE AGREEMENT1

This COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is entered into as of
January 2, 2020 (the “Effective Date”) by and between GLYCOMIMETICS, INC., a
 corporation organized and existing under the laws of Delaware and having a
place of business at 9708 Medical Center Drive, Rockville, MD 20850
(“GlycoMimetics”), and APOLLOMICS (HONG KONG), LIMITED, a Hong Kong entity along
with its Affiliates having one of its places of business at 989 East Hillsdale
Blvd. Suite 220, Foster City, CA 94404 (“Apollomics”). GlycoMimetics and
Apollomics are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, GlycoMimetics is currently conducting research and development of
Uproleselan (referred to internally by GlycoMimetics as GMI-1271) and a
follow-on compound (referred to internally by GlycoMimetics as GMI-1687);

WHEREAS, Apollomics is a biopharmaceutical company with experience in developing
biopharmaceutical products in Greater China; and

WHEREAS, Apollomics desires to obtain from GlycoMimetics an exclusive license to
Develop, Manufacture, and Commercialize Licensed Products in the Apollomics
Territory (with each capitalized term as respectively defined below), and a
non-exclusive license to conduct pre-clinical research in the GlycoMimetics
Territory (for the purposes stated herein) and GlycoMimetics is willing to grant
such license to Apollomics, all under the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

1.1       “Accounting Standards” means U.S. generally accepted accounting
principles (“GAAP”) or, to the extent that Apollomics adopts International
Financial Reporting Standards (“IFRS”), then “Accounting Standards” means IFRS,
in either case consistently applied.

--------------------------------------------------------------------------------

1       Exhibits and schedules have been omitted pursuant to Item 601(a)(5) of
Regulation S-K and will be furnished on a supplemental basis to the Securities
and Exchange Commission upon request.





1




1.2       “Act” shall mean, as applicable, the United States Federal Food, Drug
and Cosmetic Act, 21 U.S.C. §§301 et seq., and/or the Public Health Service Act,
42 U.S.C. §§262 et seq., as such may be amended from time to time.

1.3       “Adverse Risk” means any risk of a [***] adverse effect on the
Development, procurement, or maintenance of Regulatory Approval, Manufacture, or
Commercialization of Licensed Products [***].

1.4       “Affiliate” means, with respect to a particular Party, a Person that
controls, is controlled by, or is under common control with such Party. For the
purposes of this definition, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under common control with”) means the
actual power, either directly or indirectly through one (1) or more
intermediaries, to direct or cause the direction of the management and policies
of such entity, whether by the ownership of fifty percent (50%) or more of the
voting stock of such entity, or by contract, or otherwise. For clarity, once a
Person ceases to be an Affiliate of a Party, then, without any further action,
such Person shall cease to have any rights, including license and sublicense
rights, under this Agreement by reason of being an Affiliate of such Party.

1.5       “Anti-Corruption Laws” means laws, regulations, or orders prohibiting
the provision of a financial or other advantage for a corrupt purpose or
otherwise in connection with the improper performance of a relevant function,
including without limitation, the Corruption of Foreign Public Officials Act
(CFPOA), the US Foreign Corrupt Practices Act (FCPA), the UK Bribery Act 2010,
and similar laws governing corruption and bribery, whether public, commercial or
both, to the extent applicable.

1.6       “Apollomics Patents” means any Patents that claim Apollomics
Inventions.

1.7       “Apollomics Territory” means, collectively, mainland China, Taiwan,
Hong Kong and Macau (each a “Region”).

1.8       “Applicable Law” means, with respect to a given country, the
applicable Laws that may be in effect from time to time in such country and that
relate to a Party’s activities under this Agreement, including any Laws of the
Regulatory Authorities of such country.

1.9       “Background Intellectual Property” means, with respect to a Party, any
and all Information, inventions, and discoveries, in each case whether or not
patentable, and any Patents or other intellectual property rights therein, in
each case Controlled by such Party as of the Effective Date or acquired, made,
conceived, or reduced to practice during the Term independent of this Agreement.

1.10     “Business Day” means a day other than Saturday, Sunday or any day that
banks in Rockville, Maryland USA or Shanghai, China are required or permitted to
be closed.

1.11     “Calendar Quarter” means each successive period of three (3)
consecutive calendar months ending on March 31, June 30, September 30, or
December 31.

1.12     “Change of Control” means, with respect to either Party: (a) the sale
of all or substantially all of such Party’s assets or business relating to this
Agreement (other than to an





2




Affiliate of such Party); (b) a merger, reorganization, or consolidation
involving such Party in which the voting securities of such Party outstanding
immediately prior thereto cease to represent at least fifty percent (50%) of the
combined voting power of the surviving entity immediately after such merger,
reorganization, or consolidation; or (c) a Person, or group of Persons, acting
in concert acquire more than fifty percent (50%) of the voting equity securities
or management control of such Party. Notwithstanding anything to the contrary
herein, an initial public offering shall not constitute a Change of Control for
purposes of this Agreement.

1.13     “Clinical Trial” means a Phase 1 Clinical Trial, Phase 2 Clinical
Trial, Phase 3 Clinical Trial, Phase 4 Clinical Trial, or Pivotal Clinical
Trial, or any combination thereof.

1.14     “CMC Information” means Information related to the chemistry,
manufacturing and controls of the Licensed Products, as specified by the FDA,
NMPA and other applicable Regulatory Authorities.

1.15     “Commercialization” means all activities undertaken before and after
obtaining Regulatory Approvals relating specifically to the pre-launch, launch,
promotion, detailing, medical education and medical liaison activities,
marketing, pricing, reimbursement, sale, and distribution of Licensed Products,
including strategic marketing, sales force detailing, advertising, market
Licensed Product support, all customer support, Licensed Product distribution,
and invoicing and sales activities; provided, however, “Commercialization” shall
exclude any activities relating to the Manufacture or Development of Licensed
Product. “Commercialize” and “Commercializing” shall have the correlative
meanings. For clarity, “Commercialization” shall exclude all activities
undertaken in connection with Voluntary Phase 4 Clinical Trials.

1.16     “Commercially Reasonable Efforts” means, with respect to either Party’s
obligations under this Agreement, the carrying out of such obligations with a
level of efforts and resources consistent with the commercially reasonable
practices of a similarly situated company in the pharmaceutical industry for the
active and diligent commercialization of a similarly situated branded
pharmaceutical product as the Licensed Product at a similar stage of
commercialization, taking into account efficacy, safety, present and future
market potential, competitive market conditions, the profitability of the
product in light of pricing and reimbursement issues, and all other relevant
factors (but not taking in account any payment owed to GlycoMimetics under this
Agreement or any other pharmaceutical product that Apollomics is then
researching, developing or commercializing, alone or with one or more
collaborators).

1.17     “Common Technical Document” or “CTD” means a set of specifications for
application dossier adopted by the ICH for organizing applications of
pharmaceuticals for human use to regulatory authorities.

1.18     “Competing Product” means any product or compound, other than a
Licensed Product, that [***].

1.19     “Completion” means, with respect to a Clinical Trial, trial database
lock.

1.20     “Confidential Information” of a Party means any and all Information of
such Party or its Affiliates that is disclosed to the other Party or its
Affiliates under this Agreement, whether in oral, written, graphic, or
electronic form except for  Information that meets the





3




exceptions under Section 12.1(a)-12.1(e). In addition, all Information disclosed
by a Party or its Affiliates pursuant to the confidentiality agreement between
the Parties dated [***] (the “Confidentiality Agreement”) shall be deemed to be
Confidential Information of such Party disclosed hereunder; provided, however,
that any use or disclosure of any such Information that is authorized under
Article 12, including the exceptions under Section 12.1(a)-12.1(e), shall not be
restricted by, or be deemed a violation of, the Confidentiality Agreement. For
clarity, GlycoMimetics Licensed Know-How shall be deemed Confidential
Information of GlycoMimetics.

1.21     “Control” means, with respect to any material, Information, Patent or
other intellectual property right, possession of the right, whether directly or
indirectly, and whether by ownership, license, or otherwise, to grant a license,
sublicense, or other right to or under, such material, Information, Patent, or
intellectual property right without violating the terms of any existing
agreement or other arrangement with any Third Party; provided that, with respect
to any material, Information, Patent or other intellectual property right
obtained by GlycoMimetics after the Effective Date from a Third Party,
GlycoMimetics shall be deemed to Control such material, Information, Patent or
other intellectual property right only if it possesses the right to grant such
license, sublicense, or other right thereto [***].

1.22     “Cover” means, with respect to a Patent and a Licensed Product, that
the Manufacture, use, offer for sale, sale or importation of such Licensed
Product, absent a license to such Patent or Licensed Product, would infringe a
Valid Claim in such Patent; provided, however, that in determining whether a
claim of a pending patent application would be infringed, it shall be treated as
if issued in the form then currently being prosecuted. “Covered” and “Covering”
shall have the correlative meanings.

1.23     “CTA” means a Clinical Trial Application which provides comprehensive
information about the investigational medicinal product(s) and planned trial,
enabling Regulatory Authorities to assess the acceptability of conducting the
applicable study.

1.24     “Data” means all data, including CMC data, non-clinical data,
preclinical data and clinical data, generated by or on behalf of a Party or its
Affiliates or their respective sublicensees pursuant to activities conducted
under this Agreement. For clarity, Data does not include any patentable
inventions.

1.25     “Development” means all activities conducted after the Effective Date
relating to preclinical and clinical trials, toxicology testing, statistical
analysis, publication and presentation of study results with respect to Licensed
Products, and the reporting, preparation and submission of regulatory
applications (including any CMC Information) for obtaining, registering and
maintaining Regulatory Approval of Licensed Products, including the conduct of
Phase 4 Clinical Trials; provided, however, “Development” shall exclude any
activities relating to the Manufacture of Licensed Product or Commercialization
of the Licensed Product. “Develop” and “Developing” shall have the correlative
meanings. For clarity, “Development” shall include all activities undertaken in
connection with Voluntary Phase 4 Clinical Trials.

1.26     “Divest” means, for purposes of Section 2.5, the sale or transfer of
rights to the Competing Program to a Third Party where neither the assigning
Party nor its assignee have the





4




right to engage, and neither the assigning Party nor its assignee in fact
engage, in any management, governance or decision-making activities in
connection with such Competing Program in the Apollomics Territory.
“Divestiture” shall have the correlative meaning.

1.27     “Executive Officers” means the Chief Executive Officer of GlycoMimetics
and Chief Executive Officer of Apollomics or their respective designees.

1.28     “FDA” means the U.S. Food and Drug Administration or any successor
entity thereto.

1.29     “Field” means all therapeutic and prophylactic uses of the Licensed
Compounds in humans (regardless of form or method of administration).

1.30     “First Commercial Sale” means the first sale of a Licensed Product in
the Apollomics Territory to a Third Party after Regulatory Approval has been
obtained in the Apollomics Territory.

1.31     “Fiscal Year” means Apollomics’ fiscal year that starts on January 1
and ends on December 31.

1.32     “GCP” or “Good Clinical Practices” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in the
guidelines entitled “Guidance for Industry E6 Good Clinical Practice:
Consolidated Guidance,” including related regulatory requirements imposed by the
FDA and comparable regulatory standards, practices and procedures promulgated by
the NMPA or other Regulatory Authority applicable to the Apollomics Territory,
as they may be updated from time to time, including applicable quality
guidelines promulgated under the ICH.

1.33     “GLP” or “Good Laboratory Practices” means the then-current good
laboratory practice standards promulgated or endorsed by the FDA as defined in
21 C.F.R. Part 58, and comparable regulatory standards promulgated by NMPA or
other Regulatory Authority applicable to the Apollomics Territory, as may be
updated from time to time, including applicable quality guidelines promulgated
under the ICH.

1.34     “GlycoMimetics Development Technology” means (a) all Information
(including Data and Regulatory Materials) that (i) (1) is Controlled by
GlycoMimetics or its Affiliates as of the Effective Date or (2) becomes
Controlled by GlycoMimetics or its Affiliates during the Term, and (ii) is
reasonably necessary or useful for preclinical research of Licensed Products in
the Field in the GlycoMimetics Territory; and (b) all Patents that (i) (1) are
Controlled by GlycoMimetics or its Affiliates as of the Effective Date or (2)
become Controlled by GlycoMimetics or its Affiliates during the Term, and (ii)
Cover preclinical research of Licensed Products in the Field in the
GlycoMimetics Territory, including GlycoMimetics’ interest in the Joint Patents
and any Patents claiming any GlycoMimetics Inventions in the Field in the
GlycoMimetics Territory.

1.35     “GlycoMimetics Licensed Know-How” means all Information (including Data
and Regulatory Materials) that (a) (i) is Controlled by GlycoMimetics or its
Affiliates as of the Effective Date or (ii) becomes Controlled by GlycoMimetics
or its Affiliates during the Term, and





5




(b) is reasonably necessary or useful for the Development, Manufacture, or
Commercialization of Licensed Products in the Field in the Apollomics Territory.

1.36     “GlycoMimetics Licensed Patents” means all Patents that (a) (i) are
Controlled by GlycoMimetics or its Affiliates as of the Effective Date or (ii)
become Controlled by GlycoMimetics or its Affiliates during the Term, and (b)
Cover the Development, Manufacture, or Commercialization of Licensed Products in
the Field in the Apollomics Territory, including GlycoMimetics’ interest in the
Joint Patents and any Patents claiming any GlycoMimetics Inventions in the Field
in the Apollomics Territory. GlycoMimetics Licensed Patents existing as of the
Effective Date are set forth in Exhibit A, which GlycoMimetics shall keep
updated from time to time during the Term.

1.37     “GlycoMimetics Technology” means the GlycoMimetics Licensed Know-How
and GlycoMimetics Licensed Patents.

1.38     “GlycoMimetics Territory” means the world except for the Apollomics
Territory.

1.39     “GMI-1271” means GlycoMimetics’ proprietary compound Uproleselan, an
E-selectin antagonist, having the chemical structure set forth in Exhibit B.

1.40     “GMI-1687” means GlycoMimetics’ proprietary antagonist of E-selectin
and follow-on compound to GMI-1271, having the chemical structure set forth in
Exhibit B.

1.41     “Government Official” means (a) any official or employee of any
Governmental Authority, or any department, agency, or instrumentality thereof
(including without limitation commercial entities owned or controlled, directly
or indirectly, by a Governmental Authority), (b) any political party or official
thereof, or any candidate for political office, or (c) any official or employee
of any public international organization.

1.42     “Governmental Authority” means any multi-national, national, federal,
state, local, municipal, provincial or other governmental authority of any
nature (including any governmental division, prefecture, subdivision,
department, agency, bureau, branch, office, commission, council, court or other
tribunal).

1.43     “ICH” means International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

1.44     “Indication” means a separately defined, well-categorized class of
human disease or condition for which a separate MAA (including any extensions or
supplements) is required to be filed with a Regulatory Authority. For clarity,
if an MAA is approved for a Licensed Product in a particular Indication and
patient population, a label expansion for such Licensed Product to include such
Indication in a different patient population shall not be considered a separate
Indication.

1.45     “Information” means any data, results, technology, business or
financial information or information of any type whatsoever, in any tangible or
intangible form, including know-how, copyrights, trade secrets, practices,
techniques, methods, processes, inventions, developments, specifications,
formulae, software, algorithms, marketing reports, expertise,





6




technology, test data (including pharmacological, biological, chemical,
biochemical, clinical test data and data resulting from non-clinical studies),
CMC Information, stability data and other study data and procedures.

1.46     “Initiation” means, with respect to a Clinical Trial, the first
screening visit for the first patient in such Clinical Trial.

1.47     “Inventions” means any inventions and/or discoveries, including
processes, manufacture, composition of matter, Information, methods, assays,
designs, protocols, and formulas, and improvements or modifications thereof,
patentable or otherwise, that are generated, developed, conceived or reduced to
practice (constructively or actually) by or on behalf of a Party or its
Affiliates or their respective sublicensees (a) pursuant to activities conducted
under this Agreement, or (b) in connection with the Development, Manufacture,
and Commercialization of Licensed Product, in each case of (a) and (b),
including all rights, title and interest in and to the intellectual property
rights therein and thereto; provided, however, that Inventions shall exclude
Data.

1.48     “Joint Patents” means any Patents that claim Joint Inventions.

1.49     “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, municipal, city or other political
subdivision, domestic or foreign.

1.50     “Licensed Compound” means (a) GMI-1271, or (b) GMI-1687, including salt
forms of any of the foregoing.

1.51     “Licensed Product” shall mean (a) the Licensed Compound, or (b) any
pharmaceutical composition or preparation containing or comprising the Licensed
Compound as an active pharmaceutical ingredient (“API”), whether as its sole API
or in combination with one (1) or more other APIs, in final finished form.

1.52     “Manufacture” and “Manufacturing” mean activities directed to
manufacturing, processing, filling, finishing, packaging, labeling, quality
control, quality assurance testing and release, post-marketing validation
testing, inventory control and management, storing and transporting any Licensed
Product, including oversight and management of vendors therefor.

1.53     “Manufacturing Cost” means, with respect to a particular Licensed
Product (whether as active pharmaceutical ingredient or finished form) supplied
by GlycoMimetics pursuant to Section 7.1: (a) if GlycoMimetics or its Affiliate
Manufactures the applicable Licensed Product, the actual manufacturing cost of
such Licensed Product (as determined in accordance with U.S. GAAP consistently
applied with its other products); or (b) if a Third Party Manufactures such
Licensed Product, the actual transfer price paid by GlycoMimetics or its
Affiliate to such Third Party for the Manufacture of such Licensed Product
without mark-up.

1.54     “Marketing Authorization Application” or “MAA” means a New Drug
Application (“NDA”) or any other application to the appropriate Regulatory
Authority for approval to market a Licensed Product, but excluding pricing
approvals.





7




1.55     “Net Sales” means [***].

Notwithstanding the foregoing, amounts received or invoiced by Apollomics, its
Affiliates, or their respective sublicensees for the sale of Licensed Product
among Apollomics, its Affiliates or their respective sublicensees shall not be
included in the computation of Net Sales hereunder unless the purchasing entity
is the end-user. For purposes of determining Net Sales, the Licensed Product
shall be deemed to be sold when billed or invoiced. Net Sales shall be accounted
for in accordance with standard Apollomics practices for operation by
Apollomics, its Affiliates or their respective sublicensees, as practiced in the
Apollomics Territory, but in any event in accordance with Accounting Standards
consistently applied in the Apollomics Territory. For clarity, a particular item
may only be deducted once in the calculation of Net Sales. Notwithstanding
anything to the contrary in the foregoing, to the extent any amounts deducted
pursuant to subsections (d) or (g) above are subsequently recovered by
Apollomics, its Affiliates, or their respective sublicensees during the Term,
such recovered amounts shall be deemed “Net Sales” for the subsequent Calendar
Quarter; provided that, if no royalties are owed by Apollomics for such
subsequent Calendar Quarter pursuant to Section 8.4, Apollomics shall promptly
refund such recovered amounts to GlycoMimetics.

The transfer of any Licensed Product to an Affiliate, sublicensee, or other
Third Party (x) in connection with the research, development or testing of a
Licensed Product (including, without limitation, the conduct of Clinical
Trials), (y) for purposes of distribution as promotional samples, or (z) at no
charge for indigent or similar public support or compassionate use programs,
will not, in any case, be considered a Net Sale of a Licensed Product under this
Agreement.

With respect to any transfer of any Licensed Product in the Apollomics Territory
for any substantive consideration other than monetary consideration on arm’s
length terms, for the purposes of calculating the Net Sales under this
Agreement, such Licensed Product shall be deemed to be sold exclusively for
money at the average Net Sales price charged to Third Parties for cash sales in
the Apollomics Territory during the applicable reporting period (or if there
were only de minimus cash sales in the Apollomics Territory, at the fair market
value as determined by comparable markets).

Apollomics, its Affiliates, and their respective sublicensees shall not sell the
Licensed Product as part of a bundle with other products or offer packaged
arrangements to customers that include the Licensed Product, except with
GlycoMimetics’ prior written consent.

Where a Licensed Product is sold in combination with other pharmaceutical or
biologics products, diagnostic products, or active ingredients (each a
“Combination Component” and together with the Licensed Product a “Combination
Product”), the Net Sales applicable to such Combination Product shall be
calculated by multiplying the total Net Sales of such Combination Product by the
fraction A/(A+B), where A is the actual price of the Licensed Product in the
same dosage amount or quantities in the applicable country during the applicable
quarter if sold separately, and B is the sum of the actual prices of all
Combination Components with which the Licensed Product is combined, in the same
dosage amount or quantities in the applicable country during the applicable
quarter if sold separately. If A or B cannot be determined because values for
the Licensed Product or Combination Components with which the Licensed Product
is combined are not available separately in a particular country, then
Apollomics shall in good faith make a





8




determination of the respective fair market values of the Licensed Product and
all other Combination Components included in the Combination Product and shall
notify GlycoMimetics of such determination and provide GlycoMimetics with data
to support such determination.  GlycoMimetics shall have the right to review
such determination and supporting data to notify Apollomics if it disagrees with
such determination.  If GlycoMimetics does not agree with such determination and
if the Parties are unable to agree in good faith as to such respective fair
market values (a “Combination Product Dispute”), then such Combination Product
Dispute shall be resolved pursuant to Section 14.2(b).

1.56     “NMPA” means the National Medical Product Administration of the
People’s Republic of China, formerly known as the China National Drug
Administration, or any successor agency or authority thereto.

1.57     “Patents” means (a) pending patent applications, issued patents,
utility models and designs; (b) reissues, substitutions, confirmations,
registrations, validations, re-examinations, additions, continuations, continued
prosecution applications, continuations-in-part, or divisions of or to any of
the foregoing; and (c) extensions, renewals or restorations of any of the
foregoing by existing or future extension, renewal or restoration mechanisms,
including supplementary protection certificate, patent term additions, patent
term extensions or the equivalent thereof.

1.58     “Person” means an individual, corporation, partnership, limited
liability company, limited partnership, trust, business trust, association,
joint stock company, joint venture, pool, syndicate, sole proprietorship,
unincorporated organization, Governmental Authority or any other form of entity
not specifically listed herein.

1.59     “Phase 1 Clinical Trial” means any human clinical trial of a Licensed
Compound conducted mainly to evaluate the safety of chemical or biologic agents
or other types of interventions (e.g., a new radiation therapy technique) that
would satisfy the requirements of 21 C.F.R. § 312.21(a) or its non-United States
equivalents.

1.60     “Phase 2 Clinical Trial” means any human clinical trial of a Licensed
Compound conducted mainly to test the effectiveness of chemical or biologic
agents or other types of interventions for purposes of identifying the
appropriate dose for a Phase 3 Clinical Trial for a particular Indication or
Indications that would satisfy the requirements of 21 CFR § 312.21(b) or its
non-United States equivalents.

1.61     “Phase 3 Clinical Trial” means any human clinical trial of a Licensed
Compound designed to: (a) establish that such Licensed Compound is safe and
efficacious for its intended use; (b) define warnings, precautions and adverse
reactions that are associated with the Licensed Compound in the dosage range to
be prescribed; and (c) support regulatory approval of such Licensed Compound,
that would satisfy the requirements of 21 CFR § 312.21(c) or its non-United
States equivalents.

1.62     “Phase 4 Clinical Trial” means any human clinical trial of a Licensed
Compound that is: (a) designed to satisfy a requirement of a Regulatory
Authority in order to maintain a Regulatory Approval for such Licensed Compound
or (b) conducted after the first Regulatory





9




Approval of a Licensed Compound in the same Indication for which a Licensed
Compound received Regulatory Approval.

1.63     “Pivotal Clinical Trial” means a clinical trial of a Licensed Compound
in human patients (whether or not designated a Phase 3 Clinical Trial) in any
Region with a defined dose or a set of defined doses of a Licensed Compound
designed to ascertain efficacy and safety of such Licensed Compound and intended
(if successful)  to provide the evidence and data sufficient for (a) market
approval to the applicable Regulatory Authorities or (b) satisfying or meeting
the requirements for the preparation and filing of an MAA with the Regulatory
Authorities to support Regulatory Approval of such Licensed Compound.

1.64     “Proper Conduct Practices” means, with respect to a Party, each of its
Representatives not, directly or indirectly, (a) making, offering, authorizing,
providing or paying anything of value in any form, whether in money, property,
services or otherwise to any Government Official, or other Person charged with
similar public or quasi-public duties, or to any customer, supplier, or any
other Person, or to any employee thereof, or failing to disclose fully any such
payments in violation of the laws of any relevant jurisdiction to (i) obtain
favorable treatment in obtaining or retaining business for it or any of its
Affiliates, (ii) pay for favorable treatment for business secured, (iii) obtain
special concessions or for special concessions already obtained, for or in
respect of it or any of its Affiliates, in each case which would have been in
violation of any Applicable Law, (iv) influence an act or decision of the
recipient (including a decision not to act) in connection with the Person’s or
its Affiliate’s business, (v) induce the recipient to use his or her influence
to affect any government act or decision in connection with the Person’s or its
Affiliate’s business or (vi) induce the recipient to violate his or her duty of
loyalty to his or her organization, or as a reward for having done so; (b)
engaging in any transactions, establishing or maintaining any fund or assets in
which it or any of its Affiliates shall have proprietary rights that have not
been recorded in the books and records of it or any of its Affiliates; (c)
making any unlawful payment to any agent, employee, officer or director of any
Person with which it or any of its Affiliates does business for the purpose of
influencing such agent, employee, officer or director to do business with it or
any of its Affiliates; (d) violating any provision of applicable Anti-Corruption
Laws; (e) making any payment in the nature of bribery, fraud, or any other
unlawful payment under the Applicable Law of any jurisdiction where it or any of
its Affiliates conducts business or is registered; or, (f) if such Person or any
of its Representatives is a Government Official, improperly using his or her
position as a Government Official to influence the award of business or
regulatory approvals to or for the benefit of such Person, its Representatives
or any of their business operations, or failing to recuse himself or herself
from any participation as a Government Official in decisions relating to such
Person, its Representatives or any of their business operations.

1.65     “Regulatory Approval” means any and all approvals (including marketing
authorization approvals, supplements, amendments, pre- and post-approvals, and
pricing and reimbursement approvals), licenses, registrations or authorizations
of any national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, that are
necessary for the Manufacture, distribution, use or commercial sale of a
Licensed Product in a given country or regulatory jurisdiction.





10




1.66     “Regulatory Authority” means, in a particular country or jurisdiction,
any applicable Governmental Authority involved in granting Regulatory Approval
in such country or jurisdiction.

1.67     “Regulatory Materials” means regulatory applications (including MAA),
submissions, notifications, communications, correspondence, registrations,
Regulatory Approvals and/or other filings made to, received from or otherwise
conducted with a Regulatory Authority in order to Develop, Manufacture, market,
sell or otherwise Commercialize Licensed Products in a particular country or
jurisdiction.

1.68     “Representatives” means, as to any Person, such Person’s Affiliates and
its and their successors, controlling Persons, directors, officers and
employees.

1.69     “Tax Withholding” means any tax deduction, tax withholding or similar
payment from any amount paid or payable by Apollomics to GlycoMimetics.

1.70     “Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.71     “U.S. Dollar” means a U.S. dollar, and “US$” shall be interpreted
accordingly.

1.72     “U.S.” or “USA” means the United States of America, including all
possessions and territories thereof.

1.73     “Valid Claim” means a claim (including a process, use, or composition
of matter claim) of (a) an issued and unexpired patent that has not (i)
irretrievably lapsed or been revoked, dedicated to the public or disclaimed or
(ii) been held invalid, unenforceable or not patentable by a court, governmental
agency, national or regional patent office or other appropriate body that has
competent jurisdiction, which holding, finding or decision is final and
unappealable or unappealed within the time allowed for appeal, or (b) a pending
patent application that has been pending for no more than [***] years since its
priority date and has not been abandoned or finally disallowed without the
possibility of appeal.

1.74     “Voluntary Phase 4 Clinical Trial” means a Phase 4 Clinical Trial that
is not conducted to satisfy a requirement of a Regulatory Authority in order to
maintain a Regulatory Approval for such Licensed Product.

1.75     Additional Definitions: The following table identifies the location of
definitions set forth in various Sections of the Agreement:

 

Defined Terms

Section

Agreement

Preamble

Alliance Manager

3.1

API

1.51

Apollomics

Preamble

Apollomics Indemnitees

11.1

Apollomics Inventions

9.1(d)(ii)

Apollomics Sublicense

2.1(d)

 





11




 

 

 

Defined Terms

Section

Claims

11.1

Combination Product Dispute

1.55

Commercialization Plan

6.2(a)

Competing Program

2.5

Confidentiality Agreement

1.20

CTD

1.17

Development Notice

4.7(b)

Development Opt-In Notice

4.7(b)

Development Participation Costs Dispute

4.7(b)

Development Participation Right

4.7(b)

Development Plan

4.2

Dispute

14.1

Effective Date

Preamble

Enforcing Party

9.4(b)

GAAP

1.1

GDP

3.2(a)(vi)

GlycoMimetics

Preamble

GlycoMimetics Indemnitees

11.2

GlycoMimetics Inventions

9.1(d)(i)

GlycoMimetics Partner

2.2

IFRS

1.1

Indemnified Party

11.3

Indemnifying Party

11.3

Infringement

9.4(a)

Initial Development Plan

4.2

Joint Clinical Trial Costs Dispute

4.3(b)(iii)

Joint Development Committee  (JDC)

3.2(a)

Joint Inventions

9.1(d)(iii)

Licensed Mark

9.6(a)

Losses

11.1

Manufacturing Technology Transfer Agreement

7.2

NDA

1.54

Party

Preamble

Pharmacovigilance Agreement

5.8

Product Materials

4.7(a)

Region

1.7

Remedial Action

5.9

Reversion Background IP

13.6(f)

Reversion Collaboration IP

13.6(f)

 





12




 

 

 

Defined Terms

Section

[***]

[***]

Royalty Term

8.4(b)

Rules

14.2(a)

SEC

12.3(c)

Study

4.3(b)(i)

Supply Agreement

7.1

Term

13.1

Third Party Infringement Actions

9.5

Step-In Rights

9.2(d)

VAT

8.10(c)

 

 

ARTICLE 2

LICENSE

2.1       License to Apollomics.

(a)        License Grant in the Apollomics Territory. Subject to the terms and
conditions of this Agreement, GlycoMimetics hereby grants Apollomics an
exclusive (even as to GlycoMimetics except as provided in Section 2.1(b) below)
license, with the right to sublicense (solely as provided in Section 2.1(d)),
under the GlycoMimetics Technology, to Develop, Manufacture and have
Manufactured (solely to the extent set forth in Section 7.2), distribute,
market, promote, sell, have sold, offer for sale, import, label, package and
otherwise Commercialize Licensed Products in the Field in the Apollomics
Territory. As consideration for the foregoing license and access to and
transfers of Information, including know-how, under this Agreement, Apollomics
will make certain payments to GlycoMimetics as set out in, and subject to the
terms and conditions of Article 8.

(b)       Development License. Subject to the terms and conditions of this
Agreement, including Section 4.3(a)(i), GlycoMimetics hereby grants, and shall
cause its Affiliates to grant to, Apollomics, a non-exclusive license under (i)
the GlycoMimetics Technology and (ii) the GlycoMimetics Development Technology
to conduct preclinical research with respect to Licensed Products in the Field
in the GlycoMimetics Territory for the purpose of developing such Licensed
Products for use in the Apollomics Territory.

(c)        GlycoMimetics Retained Rights. Notwithstanding the rights granted to
Apollomics in Section 2.1(a)-(b), GlycoMimetics and its Affiliates shall retain:

(i)         the right to practice the GlycoMimetics Technology within the scope
of the license granted to Apollomics under Section 2.1(a) in order to perform,
or have performed by a Third Party, GlycoMimetics’ obligations under this
Agreement; provided that GlycoMimetics shall remain solely responsible for such
Third Party’s performance of or failures to perform any obligations of
GlycoMimetics under this Agreement;





13




(ii)       the right to conduct preclinical Development activities for a
Licensed Product in the Field in the Apollomics Territory for the purpose of
obtaining or maintaining Regulatory Approval of Licensed Products in the
GlycoMimetics Territory;

(iii)      the right to conduct clinical Development activities, excluding Phase
4 Clinical Trial activities, for a Licensed Product in the Field in the
Apollomics Territory for the purpose of obtaining or maintaining Regulatory
Approval of Licensed Products in the GlycoMimetics Territory, provided that
GlycoMimetics shall obtain Apollomics’ written consent prior to conducting any
such clinical Development activities, not to be unreasonably withheld; and

(iv)       the right to Manufacture or have Manufactured Licensed Products
anywhere in the world, for sale and use in the GlycoMimetics Territory

For purposes of clarity, nothing in this Section 2.1(c) is intended to reserve
for or give to GlycoMimetics any rights of Commercialization in the Apollomics
Territory.

(d)       Sublicense Rights. Apollomics shall have the right to grant
sublicenses of the license granted in Section 2.1(a), including sublicenses to a
subset of the rights given in Section 2.1(a) to a third party, only with
GlycoMimetics’ express prior written consent, such consent not to be
unreasonably withheld. Notwithstanding the foregoing, Apollomics may sublicense
any of its rights under Sections 2.1(a) or 2.1(b) to an Affiliate of Apollomics
(e.g. a sublicense from Apollomics (Hong Kong) Limited to Apollomics China
entity), under this Agreement without written consent from GlycoMimetics. If and
upon GlycoMimetics’ grant of such consent (or with respect to any grant by
Apollomics of a sublicense to an Affiliate), Apollomics shall, within thirty
(30) days after granting any sublicense under Section 2.1(a), notify
GlycoMimetics of the execution of such sublicense and provide GlycoMimetics with
a true and complete copy of the sublicense agreement (which may have financial
and commercial terms reasonably redacted) (each, an “Apollomics Sublicense”).
Each Apollomics Sublicense shall be consistent with the terms and conditions of
this Agreement, and Apollomics shall be solely responsible for all of its
sublicensees’ activities and any and all failures by its sublicensees to comply
with the terms of this Agreement. Without limiting the foregoing, each
Apollomics Sublicense shall include the following additional terms and
conditions:

(i)         the sublicensee shall be bound by confidentiality obligations no
less stringent than those set forth in this Agreement;

(ii)       the sublicensee shall not have any right to grant further sublicenses
to the GlycoMimetics Technology (excluding sublicenses to Third Party
contractors and Apollomics’ Affiliates);

(iii)      the sublicensee shall not have any right to prosecute or maintain or
enforce any GlycoMimetics Licensed Patents or Joint Patents (excluding
sublicenses to Apollomics’ Affiliates); and

(iv)       the sublicensee shall assign or license to Apollomics all Data and
Inventions generated by such sublicensee, and shall grant Apollomics all of the
rights necessary for Apollomics to fulfill its obligations under Section 9.1;
and





14




(v)        Apollomics shall use Commercially Reasonable Efforts to include in
each Apollomics Sublicense a provision that, if this Agreement terminates,
GlycoMimetics may assume Apollomics’ rights and obligations under the Apollomics
Sublicense.

2.2       GlycoMimetics Partner. GlycoMimetics has the right, in its sole
discretion, to enter into one (1) or more agreements with Third Parties and
grant such Third Parties the right to Develop, Manufacture, and Commercialize
Licensed Products in one or more countries in the GlycoMimetics Territory (each
such Third Party, a “GlycoMimetics Partner”). In addition, GlycoMimetics shall
have the right (but not the obligation) to exercise any or all of its rights and
to fulfill any or all of its obligations under this Agreement through one (1) or
more GlycoMimetics Partners; provided that (a) any such GlycoMimetics Partner is
not actively developing, manufacturing, or commercializing a Competing Product
in the Apollomics Territory, and (b) GlycoMimetics shall remain solely
responsible for any GlycoMimetics Partner(s)’s performance of or failures to
perform any obligations of GlycoMimetics under this Agreement. Apollomics shall
cooperate fully with GlycoMimetics Partner(s) to the extent that Apollomics has
the obligation under this Agreement to cooperate with GlycoMimetics.

2.3       Negative Covenant. Apollomics covenants that it will not, and will not
permit any of its Affiliates or sublicensees to, use or practice any
GlycoMimetics Technology outside the scope of the licenses granted to it under
Sections  2.1(a) and 2.1(b).

2.4       No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party shall be deemed by estoppel, implication, or otherwise to have
granted the other Party any license or other right to any intellectual property
of such Party.

2.5       Exclusivity. During the Term, neither Party shall, directly or
indirectly, either by itself or with or through any of its Affiliates or any
Third Party (including via any arrangement or series of arrangements with a
Third Party), Develop, Manufacture or Commercialize any Competing Product in the
Apollomics Territory. Notwithstanding the foregoing, if GlycoMimetics intends to
license Commercialization rights with respect to its compound, GMI-1359 in the
Apollomics Territory, GlycoMimetics agrees to notify Apollomics of such intent
at least [***] prior to such event, and Apollomics will have a first right of
negotiation as to Commercialization of GMI-1359 in the Apollomics Territory.
Notwithstanding Section 15.5, either Party may without such consent but with
prior written notice to the other Party, assign this Agreement and its rights
and obligations hereunder in connection with a Change of Control, provided that,
however, if either Party’s  assignee has an active program for developing,
manufacturing or commercializing a Competing Product (a “Competing Program”),
then, within [***] after the closing of such Change of Control transaction, such
assignee shall either: (i) Divest the Competing Program (including all rights to
the Competing Product) to a Third Party with respect to the Apollomics
Territory, or (ii) discontinue the Competing Program in the Apollomics
Territory. The assigning Party shall have the right to extend such [***] period
up to an additional [***] by submitting documentation supporting the extension
of such request to the other Party and using Commercially Reasonable Efforts to
Divest or discontinue the Competing Program. If such assignee fails to either
Divest or discontinue the Competing Program in the Apollomics Territory within
such [***] period, then the non-assigning Party shall have the right to
terminate this Agreement upon written notice to the assigning Party without any
obligation to such Party (provided, that such notice of termination must be
provided within [***] after expiration of such [***] period). If the
GlycoMimetics assignee





15




fails to either Divest or discontinue the Competing Program in the Apollomics
Territory in the applicable time period, then, if Apollomics has not elected to
terminate the Agreement, Apollomics has the right to offset any future milestone
payments under Sections 8.2 and 8.3 and future royalty payments under Section
8.4 (in each case following the expiration of the applicable time period to
Divest or discontinue the Competing Program) by an amount equal to [***]
 Apollomics’ actual, direct damages resulting directly from GlycoMimetics’
failure to either Divest or discontinue the Competing Program in the Apollomics
Territory in the applicable time period. If the Apollomics assignee fails to
either Divest or discontinue the Competing Program in the Apollomics Territory
in the applicable time period, then, if GlycoMimetics has not elected to
terminate the Agreement, Apollomics’ obligations to pay any future milestone
payments under Sections 8.2 and 8.3 and future royalty payments under Section
8.4 (in each case following the expiration of the applicable time period to
Divest or discontinue the Competing Program) will increase by [***]. The
foregoing shall apply to any Change of Control of either Party, regardless of
whether this Agreement is assigned to any such Third party acquiror provided
such acquiror has a Competing Program as of the consummation of the Change of
Control transaction.  For clarity, notwithstanding anything to the contrary, the
non-assigning Party retains the right under Section 12.5 to seek specific
performance of the assigning Party’s obligation to Divest or discontinue the
Competing Program.

2.6       Transfer of GlycoMimetics Licensed Know-How. Promptly after the
Effective Date, GlycoMimetics shall, to the extent expressly provided for in
Exhibit C, provide Apollomics with complete and accurate copies of the
GlycoMimetics Licensed Know-How set forth in Exhibit C. The JDC (as defined
below) shall establish a reasonable process and schedule for the transfer of any
additional GlycoMimetics Licensed Know-How that subsequently becomes Controlled
by GlycoMimetics or its Affiliates during the Term. GlycoMimetics shall
reasonably cooperate with Apollomics in providing Apollomics with copies of such
GlycoMimetics Licensed Know-How in accordance with the process and schedule
agreed upon through the JDC.

ARTICLE 3

GOVERNANCE

3.1       Alliance Managers. Within thirty (30) days after the Effective Date,
each Party shall appoint and notify the other Party of the identity of a
representative having the appropriate qualifications, including a general
understanding of pharmaceutical development, manufacturing, and
commercialization issues, to act as its alliance manager under this Agreement
(the “Alliance Manager”). The Alliance Managers shall serve as the primary
contact points between the Parties for the purpose of providing each Party with
information on the progress and results of Apollomics’ Development,
Manufacturing, and Commercialization of Licensed Products and any progress and
results as to joint Development activities of the Parties. The Alliance Managers
shall also be primarily responsible for facilitating the flow of information and
otherwise promoting communication, coordination and collaboration between the
Parties with respect to Licensed Products. Each Party may replace its Alliance
Manager at any time upon written notice to the other Party.

3.2       Joint Development Committee.

(a)        Formation; Purpose. Within thirty (30) days after the Effective Date,
the Parties shall establish a joint development committee (the “Joint
Development Committee” or





16




“JDC”) for the overall coordination and oversight of the Parties’ activities
under this Agreement. The role of the JDC shall be:

(i)         to review, discuss and coordinate the overall strategy for the
Development, Manufacturing, and Commercialization of Licensed Products in the
Apollomics Territory, including related regulatory activities;

(ii)        to discuss and approve (subject to Section 3.3)  the inclusion of
additional Indications within the Field for the Development and
Commercialization of Licensed Products in the Apollomics Territory, including
approval of the relevant Development Plan for such Indications;

(iii)       to review, discuss and approve (subject to Section 3.3) any proposed
amendments or revisions to the Development Plan, including those with respect to
clinical Development activities set forth in Section 4.3, and to review, discuss
and approve (subject to Section 3.3) the conduct of any Development activities
by Apollomics;

 

(iv)       to oversee the initial transfer of the GlycoMimetics Technology and
Development activities related to the Licensed Products from GlycoMimetics to
Apollomics in accordance with the terms of this Agreement;

 

(v)        to oversee and coordinate the on-going sharing and transfer of Know-
How generated in or related to the Development of Licensed Products;

 

(vi)      to the extent that the Parties agree to a Global Development Plan
(“GDP”) with regard to a Licensed Product in a particular Indication, to (1)
review, approve and oversee performance of the global non-clinical research of
Licensed Products in the Field for that Indication; (2) review and approve
clinical study design, including clinical study endpoints, clinical methodology
and monitoring requirements for the Clinical Studies; and (3) review, discuss,
and approve a global regulatory strategy with respect to seeking and obtaining
Regulatory Approval of the Licensed Products in the Field; and

 

(vii)       to perform such other functions as appropriate to further the
purposes of this Agreement, as expressly set forth in this Agreement or as
determined by the Parties in writing.

Notwithstanding anything to the contrary, Apollomics’ right to participate in a
global study under a GDP shall be subject to GlycoMimetics’ consent, provided
that (1) Apollomics’ execution of its responsibilities under the GDP shall at
all times be consistent with the GDP; and (2) in the event GlycoMimetics
modifies or terminates the underlying global study, GlycoMimetics shall provide
Apollomics with notice of the same and Apollomics shall modify the study in
accordance with GlycoMimetics’ modifications or terminate the study, as
applicable, in each case within a commercially reasonable time upon receipt of
such notification from GlycoMimetics.

(b)       Members. The JDC shall be comprised of an equal number of
representatives from each Party. Each Party’s representatives shall be an
officer or employee of such Party or its Affiliate having sufficient seniority
within the applicable Party to make decisions





17




arising within the scope of the JDC’s responsibilities. Each Party shall
initially appoint three (3) representatives to the JDC. Each Party may replace
its representatives at any time upon written notice to the other Party. Each
Party shall appoint one (1) of its representatives on the JDC to act as the
co-chairperson. The role of the co-chairpersons shall be to convene and preside
at the JDC meetings and to ensure the circulation of meeting agendas at least
five (5) days in advance of JDC meetings and the preparation of meeting minutes
and any pre-read materials in accordance with Section 3.2(c), but the
co-chairpersons shall have no additional powers or rights beyond those held by
other JDC representatives. Employees or consultants of either Party that are not
representatives of the Parties on the JDC may attend meetings of the JDC,
provided that such attendees shall not vote or otherwise participate in the
decision-making process of the JDC and are subject to obligations of
confidentiality substantially similar to the provisions set forth in Section
12.1.

(c)        Meetings. The JDC shall meet at least every three (3) months during
the Term, and at least one (1) such meeting per calendar year shall be
in-person, unless the Parties mutually agree in writing to a different frequency
for such meetings. Either Party may also call a special JDC meeting (by
videoconference or teleconference) with reasonable advanced written notice to
the other Party in the event such Party reasonably believes that a significant
matter must be addressed prior to the next regularly scheduled meeting, and such
Party shall promptly provide the JDC prior to the special meeting with materials
reasonably adequate to enable an informed decision. All JDC meetings shall be
conducted in English, and all communications under this Agreement shall be in
English. The location of each in-person JDC meeting shall alternate between
locations reasonably selected by each of the Parties. The co-chairpersons shall
be responsible for preparing reasonably detailed written minutes of the JDC
meetings that reflect all material decisions made at such meetings. The
co-chairpersons shall send draft meeting minutes to each representative of the
JDC for review and approval within ten (10) Business Days after the JDC meeting.
Such minutes shall be deemed approved unless one or more JDC representatives
object to the accuracy of such minutes within ten (10) Business Days of receipt.

3.3       Decision Making. The JDC shall strive to seek consensus in its actions
and decision making process, and all decisions by the JDC shall be made by
consensus, with each Party having collectively one (1) vote in all decisions. If
after reasonable discussion and good faith consideration of each Party’s view on
a particular matter before the JDC, the representatives of the Parties cannot
reach an agreement as to such matter (to the extent that such matter requires
the agreement of the Parties hereunder) within ten (10) Business Days after such
matter was brought to the JDC for resolution or after such matter has been
referred to the JDC, such disagreement shall be referred to the Executive
Officers for resolution. If the Executive Officers cannot resolve such matter
within thirty (30) days after such matter has been referred to them, then:

(a)        except as set forth in Section 3.3(b) below, the Apollomics Executive
Officer shall have the final decision making authority with respect to the
Development or Commercialization of Licensed Products in the Field in the
Apollomics Territory to the extent such Development and Commercialization
activities solely arise within the Apollomics Territory and solely impact the
Development, Commercialization, and Manufacture of Licensed Products in the
Apollomics Territory; and

(b)       the GlycoMimetics Executive Officer shall have the final decision
making authority with respect to all other matters not allocated to Apollomics
in Section 3.3(a), including





18




any JDC decisions that would reasonably be expected individually or in the
aggregate to have an Adverse Risk or that relate to any global study worldwide.

For clarity, any Dispute concerning whether the Apollomics Executive Officer or
the GlycoMimetics Executive Officer shall have the final decision making
authority shall be resolved through arbitration in accordance with Section 14.2.

3.4       Limitation of JDC Authority. The JDC shall only have the powers
expressly assigned to it in this Article 3 and elsewhere in this Agreement and
shall not have the authority to: (a) modify or amend the terms and conditions of
this Agreement; (b) waive or determine either Party’s compliance with the terms
and conditions of under this Agreement; or (c) decide any issue in a manner that
would conflict with the express terms and conditions of this Agreement.

3.5       Discontinuation of the JDC. The activities to be performed by the JDC
shall solely relate to governance under this Agreement, and are not intended to
be or involve the delivery of services. The JDC shall continue to exist until
the first to occur of: (a) the Parties mutually agree to disband the JDC; or (b)
GlycoMimetics provides written notice to Apollomics of its intention to disband
and no longer participate in the JDC. Thereafter, the JDC shall have no further
obligations under this Agreement and, thereafter, each Party shall designate a
contact person for the exchange of information relevant to the JDC under this
Agreement. The former decisions handled by the JDC shall be decisions of (i)
Apollomics with respect to the Development or Commercialization of Licensed
Products in the Field in the Apollomics Territory to the extent such Development
and Commercialization activities solely arise within the Apollomics Territory
and solely impact the Development, Commercialization, and Manufacture of
Licensed Products in the Apollomics Territory; and (ii) GlycoMimetics with
respect to all other matters not allocated to Apollomics in this Section 3.5(a),
including any decisions that would reasonably be expected individually or in the
aggregate to have an Adverse Risk or that relate to any global study worldwide.

ARTICLE 4

DEVELOPMENT

4.1       Overview; Diligence. Subject to the terms and conditions of this
Agreement (including the diligence obligations set forth below), Apollomics
shall be solely responsible for the Development of Licensed Products in the
Field in the Apollomics Territory, at its own cost and expense (except as
otherwise expressly set forth herein), including all non-clinical and clinical
studies and collection of CMC Information, as necessary to obtain Regulatory
Approval for Licensed Products in any Region in the Apollomics Territory.
Apollomics shall use Commercially Reasonable Efforts to Develop and obtain
Regulatory Approval for Licensed Products in the Field in each Region in the
Apollomics Territory. Without limiting the generality of the foregoing,
Apollomics shall (a) conduct its Development activities under and in accordance
with the Development Plan, including spending the minimum amount on Development
activities as well as Manufacturing activities related to such Development, as
are set forth in the Initial Development Plan, and (b) complete the first dosing
of the first patient in the first Clinical Trial for a Licensed Product within
[***] of the Effective Date, provided that Apollomics may request a one-time
extension of an additional [***] by submitting a written request to the JDC for
review and approval.





19




4.2       Development Plan. Without limiting the generality of the other
provisions in this Article 4, an initial, mutually agreed Development Plan is
attached hereto as Exhibit D (the “Initial Development Plan” and together with
any subsequent updates pursuant to this Section 4.2, collectively the
“Development Plan”). The Development Plan shall include among other things, (a)
the Indications in the Field for which the Licensed Products are to be Developed
and other exploratory Indications in the Field for which the Licensed Products
may be developed, (b) critical activities to be undertaken under this Agreement,
(c) go/no-go decision points and relevant decision criteria, (d) solely to the
extent expressly agreed by GlycoMimetics with respect to any responsibilities
allocated to GlycoMimetics, certain allocations of responsibilities between the
Parties under the Development Plan, and (e) all non-clinical and clinical
studies, CMC Information collection activities and regulatory activities with
respect to the Licensed Products to be conducted by or on behalf of Apollomics
or its Affiliates or their respective sublicensees in the Apollomics Territory
or preclinical research activities to be conducted by Apollomics in the
GlycoMimetics Territory. From time to time during the Term, Apollomics may
prepare written amendments and updates, as appropriate, to the then-current
Development Plan, and shall submit such amendments and updates to the JDC in
accordance with Section 4.3. Apollomics shall be solely responsible for all
decisions regarding the day-to-day conduct of Development within the Apollomics
Territory.

4.3       Other Development Activities.

(a)        Pre-Clinical Development. Apollomics shall have the right to conduct
any pre-clinical studies in the Apollomics and/or the GlycoMimetics Territories
to generate and obtain Data that is reasonably useful for the Development of any
Licensed Product in the Apollomics Territory, provided that Apollomics shall
promptly amend the Development Plan to include such pre-clinical studies and
submit such amendment to the JDC for review.

(i)         For purposes of clarity, the Parties have agreed that Apollomics
shall have the right to conduct preclinical IND enabling studies for GMI-1687 in
the Apollomics and/or the GlycoMimetics Territories for [***] for the purpose of
filing and supporting one (1) or more regulatory filings in the Apollomics
Territory as part of the Development Plan. As a condition for this right,
Apollomics agrees (1) to spend up to [***] on such preclinical studies, (2) to
conduct such studies adhering to FDA standards so the Data can be used to
support an FDA filing in the US, and (3) to share the Data with GlycoMimetics
for its use.  This shall be included as part of the Initial Development Plan.

(ii)       GlycoMimetics hereby agrees to conduct preclinical studies for
GMI-1687 on another Indication (to be determined) for the purpose of filing an
IND with the FDA and to share the Data with Apollomics for its use in the
Apollomics Territory.  This shall be included as part of the Initial Development
Plan.

(b)       Clinical Development. If Apollomics wishes to conduct any clinical
studies for the Development of (i) any Licensed Product for any Indication in
the Field other than an Indication included in the Initial Development Plan, or
(ii) any new formulations or new combinations of Licensed Product, in the Field
in the Apollomics Territory, Apollomics may propose an amendment to the
Development Plan to include such clinical studies and submit such amendment to
the JDC for review and approval. Upon receipt of such proposal, the JDC shall
promptly (but in any event within thirty (30) days) review and decide on whether
to approve such





20




proposal. If the JDC approves such amendment, such clinical studies shall be
included in the amended Development Plan, and Apollomics may conduct such
clinical studies at its own cost.

(i)         The Parties hereby agree that, as part of the Development Plan,
Apollomics will contribute a prospective cohort of Chinese patients in parallel
with the on-going global Phase 3 Clinical Trial for GMI-1271 in relapsed or
refractory (R/R) AML (the “Study”) that preserves the ability to combine the
global and local datasets to support Regulatory Approval in the Apollomics
Territory. As part of the pre-IND meeting, Apollomics will seek NMPA guidance on
the acceptability of the parallel database Study to support commercial approval
in the Apollomics Territory.  Should the NMPA not agree to the parallel database
Study, Apollomics shall pursue a bridging approach for the R/R AML Phase 3
Clinical Trial.

(ii)       Apollomics will be responsible for determining the clinical sites in
the Apollomics Territory and the regulatory filings in the Apollomics
Territory.  As a condition to participating in the Study, Apollomics agrees to
use GlycoMimetics global clinical research organization IQVIA or a designated
IQVIA affiliate to oversee and monitor the study in the Apollomics
Territory.  The number of sites, patients and allocation of costs for the Study
will be mutually agreed to by the JDC as part of the GDP within the overall
Development Plan.

(iii)      If Apollomics requests to participate in a joint Phase 1 Clinical
Trial with GlycoMimetics with respect to GMI-1687, GlycoMimetics shall consider
such request in good faith. If GlycoMimetics, at its sole discretion, approves
Apollomics’ request to participate in such joint Phase 1 Clinical Trial, the
Parties shall discuss in good faith the allocation of responsibilities and costs
for such Clinical Trial. In addition, any Dispute regarding the allocation of
costs with respect to such joint Phase 1 Clinical Trial (“Joint Clinical Trial
Costs Dispute”) shall be subject to Section 14.2(b).

4.4       Cooperation. GlycoMimetics shall provide such technical assistance and
cooperation to Apollomics as Apollomics may reasonably request (subject to
Apollomics’ reimbursement of GlycoMimetics’ external and internal costs and
expenses related thereto), as necessary or reasonably useful for Apollomics to
Develop, Manufacture and Commercialize Licensed Products in the Field in the
Apollomics Territory and to conduct preclinical research activities in the Field
in the GlycoMimetics Territory or Apollomics Territory.

4.5       Development Records. Apollomics shall maintain complete, current and
accurate records of all activities conducted pursuant to the Development Plan by
Apollomics, its Affiliates and their respective sublicensees, and all Data and
other Information resulting from such activities. Such records shall fully and
properly reflect all work done and results achieved in the performance of the
Development activities in good scientific manner appropriate for regulatory and
patent purposes. Apollomics shall document all non-clinical studies and clinical
trials in formal written study records in accordance with all Applicable Law,
including applicable national and international guidelines such as ICH, GCP and
GLP. GlycoMimetics shall have the right to review and copy such records at
reasonable times and to obtain access to review the original to the extent
necessary or useful for regulatory or patent purposes upon reasonable notice to
Apollomics and at a time and location mutually acceptable to Apollomics.
Notwithstanding anything to the contrary herein, Apollomics shall have the right
to retain the originals of all its records.





21




4.6       Development Reports. Apollomics shall keep GlycoMimetics reasonably
informed as to the progress and results of its and its Affiliates’ and their
respective sublicensees’ work under the Development Plan (including prompt
reporting of available clinical data). Without limiting the foregoing, at each
regularly scheduled JDC meeting, Apollomics shall provide GlycoMimetics with a
written report summarizing the Development activities performed since the last
JDC meeting and the results thereof, and comparing such activities with the
Development Plan for such time period. Such reports shall be provided in English
and at a level of detail reasonably requested by GlycoMimetics and sufficient to
enable GlycoMimetics to determine Apollomics’ compliance with its diligence
obligations under Section 4.1. At such JDC meeting, the Parties shall discuss
the status, progress and results of Apollomics’ Development activities.
Apollomics shall promptly respond to GlycoMimetics’ reasonable questions or
requests for additional information relating to such Development activities. In
addition, within thirty (30) days after the end of each Fiscal Year, Apollomics
shall provide GlycoMimetics with a detailed written annual report in English
regarding the progress under the Development Plan and results thereof.

4.7       Data Exchange.

(a)        In addition to GlycoMimetics’ obligation with respect to the transfer
of GlycoMimetics Licensed Know-How set forth under Section 2.6 and each Party’s
adverse event and safety data reporting obligations pursuant to Section 5.8, but
subject to the remainder of this Section 4.7, each Party shall, at its sole cost
and expense, promptly provide the other Party with copies of all Data and access
to Regulatory Materials related to all Licensed Products generated by or on
behalf of such Party or its Affiliates or sublicensees in the performance of
Development activities of the Licensed Products in their respective territories
(the “Product Materials”). The JDC may establish reasonable policies to
effectuate such exchange of Product Materials between the Parties. For clarity,
GlycoMimetics shall not be obligated to share with Apollomics or provide
Apollomics access to CMC Information or any other Information related to the
Manufacture of Licensed Products (except as set forth in Sections 5.1 and 7.2).

(b)       Following Completion of the first Phase 2 Clinical Trial of a Licensed
Product, on an Indication-by-Indication basis (excluding Acute Myeloid Leukemia
(AML)), GlycoMimetics shall notify Apollomics in writing of its intent to
conduct a global clinical study with respect to such Licensed Product and
Indication and shall provide a copy of the applicable protocol for such global
clinical study and the clinical Data from the first Phase 2 Clinical Trial in
each Indication (each a “Development Notice”). Subject to written amendment of
the Development Plan and approval by the JDC, Apollomics shall have the option
to participate in such global clinical study and share any related Development
costs, exclusive of regulatory costs (“Development Participation Right”) by
providing written notice of its intent to participate within [***] of its
receipt of a Development Notice (“Development Opt-In Notice”). If Apollomics
fails to timely exercise its Development Participation Right, GlycoMimetics
shall have no further obligations under Section 4.7(a) with respect to any Data
and Regulatory Materials related to the Licensed Product and Indication for
which Apollomics did not timely exercise its Development Participation Right
except as set forth in Sections  5.1(b) and 5.3. Upon timely exercise of
Apollomics’ Development Participation Right, (i) each Party shall promptly
provide the other Party with copies of all Product Materials it Controls that is
reasonably necessary or useful to the underlying shared, global clinical study;
and (ii) the Parties shall discuss in good faith a commercially reasonable
allocation of the Development costs, exclusive of regulatory costs, for





22




such global clinical study. Each Party will bear its own costs with regard to
regulatory filings in its respective Territory.  If the Parties do not reach
agreement on the allocation of costs within [***], either Party may refer such
matter (a “Development Participation Costs Dispute”) for resolution pursuant to
14.2(b).  If Apollomics did not initially elect to exercise its Development
Participation Right pursuant to this Section 4.7(b), Apollomics may at any time
thereafter retroactively elect to exercise its Development Participation Right
by paying to GlycoMimetics an amount equal to [***] Development costs incurred
by GlycoMimetics until such time as Apollomics elects to exercise such right
(and [***] of such Development costs incurred thereafter), in which case
GlycoMimetics’ obligations under Section 4.7(a) shall resume with respect to the
Data and Regulatory Materials related to such Licensed Product and Indication
for which Apollomics retroactively exercised its Development Participation
Right. Notwithstanding the foregoing, Apollomics may elect to Develop, at its
own cost and expense, the Licensed Products in any Indication in the Field in
the Apollomics Territory as approved under the Development Plan, even if
Apollomics does not exercise its Development Participation Right with respect to
the same Indication.

4.8       Subcontractors. Apollomics shall have the right to engage and
sublicense its rights under the GlycoMimetics Technology to its subcontractors
to the extent necessary to conduct any activities necessary for Development of
Licensed Products, including but not limited to non-clinical studies, clinical
studies, CMC activities, and regulatory services for Licensed Products, under
this Agreement, provided that such subcontractors are bound by written
obligations of confidentiality consistent with this Agreement and have agreed in
writing to assign to Apollomics all Data, Information, inventions or other
intellectual property generated by such subcontractor in the course of
performing such subcontracted work. Apollomics may also subcontract its rights
to Manufacture the Licensed Product in the Territory, provided that such
subcontractors are bound by written obligations of confidentiality consistent
with this Agreement and have agreed in writing to assign to Apollomics all Data,
Information, inventions and other intellectual property generated by such
subcontractor in the course of or as a result of performing such subcontracted
work. Apollomics shall remain responsible for any obligations that have been
delegated or subcontracted to any subcontractor, and shall be responsible for
the performance of its subcontractors.

ARTICLE 5

REGULATORY MATTERS

5.1       Regulatory Responsibilities.

(a)        Subject to the terms and conditions of this Agreement, Apollomics
will be responsible, at its sole cost and expense, for the conduct of all
regulatory activities required to obtain and maintain Regulatory Approval of
Licensed Products in the Field in the Apollomics Territory, including the
preparation and submission of all Regulatory Materials and all communications
and interactions with Regulatory Authorities, as necessary to obtain Regulatory
Approval for Licensed Products in any Region in the Apollomics Territory.
Apollomics shall be responsible for filing each MAA in the Apollomics Territory
for each Licensed Product in its own name. The Development Plan shall include
the regulatory strategy for obtaining Regulatory Approval of Licensed Products
in the Apollomics Territory. Apollomics shall use Commercially Reasonable
Efforts to carry out its regulatory obligations for Licensed Products pursuant
to such strategy.





23




(b)       GlycoMimetics shall provide all reasonable assistance and cooperation
to Apollomics as Apollomics may reasonably request (subject to Apollomics’
reimbursement of GlycoMimetics’ reasonable external and internal costs and
expenses related thereto) during the Term of this Agreement, with respect to the
satisfaction of its obligations under Section 5.1(a), including (i) in
connection with the preparation of Regulatory Materials, (ii) providing
documentation within GlycoMimetics’ possession and control, in each case as
requested by Regulatory Authorities at Apollomics’ cost, and (iii) transferring
to Apollomics additional Regulatory Materials in the GlycoMimetics Territory as
requested by Regulatory Authorities in the Apollomics Territory within fifteen
(15) days of Apollomics’ reasonable request. In the event that GlycoMimetics
believes that such requests are not reasonable or are otherwise burdensome to
GlycoMimetics, then such matter shall be promptly submitted to the JDC for
review and discussion. Without limiting the foregoing, GlycoMimetics shall
provide Apollomics with modules 2, 3, 4 and 5 of the CTD in a manner sufficient
for filing in the U.S. as soon as reasonably practicable after completion
thereof. Additionally, GlycoMimetics shall provide Apollomics with information
sufficient for filing modules 2, 3, 4 and 5 of the CTD in the Apollomics
Territory. Apollomics shall be responsible for publishing and submitting the CTD
(including modules 2, 3, 4 and 5) to the Regulatory Authority in the Apollomics
Territory. In order to address questions Apollomics may receive from a
Regulatory Authority in the Apollomics Territory related to modules 2, 3, 4 and
5 of the CTD, GlycoMimetics will assist in the preparation of responses based on
information that would be found in: various technical reports, notebooks,
executed batch records, master batch records, SOPs, validation protocols and
reports, vendor certificates, and third party study reports and other CMC
related documents not otherwise included in modules 2, 3, 4 and 5 of the CTD or
otherwise already provided to Apollomics. Any such transfer of CMC Information
as set forth in this Section 5.1 is conditioned on Apollomics establishing
appropriate firewalls or equivalent means to ensure that such CMC Information is
protected from unauthorized disclosure and is used only for legal and regulatory
compliance purposes and not for any other purpose. In furtherance of the
foregoing, Apollomics shall ensure that any CMC Information provided by or on
behalf of GlycoMimetics pursuant to this Section 5.1 shall only be disclosed to
those identified personnel of Apollomics (or a designated agreed Third Party)
who (a) have a need to know the same to comply with the above obligations, and
(b) have been fully informed of and acknowledge the highly sensitive and
proprietary nature of such information and the need to maintain its secrecy and
avoid inappropriate usage or disclosure, by using the firewall or equivalent
means. Notwithstanding anything to the contrary herein, GlycoMimetics’
obligations under this Section 5.1(b), including to provide Apollomics with
modules 2, 3, 4 and 5 of the CTD and such other information or assistance
specified in this Section 5.1(b), shall apply solely to the extent GlycoMimetics
is manufacturing and providing Apollomics with Licensed Products under the
clinical Supply Agreement or commercial Supply Agreement. GlycoMimetics agrees,
to the extent CMC Data is required or requested by the Regulatory Authorities,
including the NMPA, to generate such Data at Apollomics’ expense.

5.2       Regulatory Information Sharing. Apollomics shall (a) provide
GlycoMimetics with the English translations at GlycoMimetics’ cost (to the
extent prepared and originated by Apollomics in Chinese), along with the
original documents (in the electronic format in which it has been prepared by
Apollomics) of draft package inserts, CTA and CTD, for GlycoMimetics’ review and
comment, in connection with obtaining or maintaining any MAA approval for
Licensed Products in the Field in the Apollomics Territory, prior to the
submission of such documents to the Regulatory Authority in the Apollomics
Territory; and (b) shall keep GlycoMimetics informed





24




of any material verbal or written communication or question relating to Licensed
Products received by Apollomics from the Regulatory Authority in the Apollomics
Territory. Except as required by Applicable Law, Apollomics, its Affiliates and
sublicensees shall not submit any Regulatory Materials to, or communicate with,
any Regulatory Authority in the GlycoMimetics Territory regarding any Licensed
Products. If such submission or communication is required by Applicable Law,
Apollomics shall immediately notify GlycoMimetics in writing of such requirement
and the content of such submission or communication to allow reasonable time for
GlycoMimetics to provide comment, if possible. Notwithstanding the foregoing,
the preceding sentence shall not be construed to restrict Apollomics ability to
take any action that it deems appropriate or required of it under Applicable Law
or regulatory requirements.

5.3       Meetings with Regulatory Authorities. Apollomics shall lead all
interactions with Regulatory Authorities in the Apollomics Territory with
respect to Licensed Products. Apollomics shall keep GlycoMimetics reasonably
informed of any material regulatory developments related to Licensed Products in
the Field in the Apollomics Territory. At each regularly scheduled JDC meeting,
Apollomics shall provide GlycoMimetics with a list and schedule of any in-person
meeting or teleconference with the applicable Regulatory Authorities (or related
advisory committees) in the Apollomics Territory planned for the next Calendar
Quarter that relates to any Licensed Product in the Field. In addition,
Apollomics shall notify GlycoMimetics as soon as reasonably possible (but in no
event later than five (5) Business Days if possible) after Apollomics becomes
aware of any additional such meetings or teleconferences that become scheduled
for such Calendar Quarter. To the extent permitted by Applicable Law and by the
Regulatory Authorities (as reasonably determined by Apollomics), GlycoMimetics
shall have the right to participate (whether directly or through a
representative) in all such meetings and teleconferences, at GlycoMimetics’
cost. If such participation would result in the disclosure to GlycoMimetics of
Apollomics’ Confidential Information unrelated to the subject matter of this
Agreement, the Parties shall enter into a confidentiality agreement covering
such unrelated subject matter.

5.4       Regulatory Costs. Unless otherwise provided in this Agreement,
Apollomics shall be responsible for the costs and expenses incurred in
connection with the preparation and filing of any and all Regulatory Materials
and the maintenance of any and all Regulatory Approvals (including MAA
approvals) for Licensed Products in the Field in the Apollomics Territory.

5.5       Right of Reference to Regulatory Materials. Each Party hereby grants
to the other Party the right of reference to all Regulatory Materials pertaining
to Licensed Products submitted by or on behalf of such Party. The receiving
Party may use such right of reference solely for the purpose of seeking,
obtaining and maintaining Regulatory Approval of Licensed Products in its
respective territory. Each Party shall support the other Party, as reasonably
requested by such other Party and at such other Party’s expense, in obtaining
Regulatory Approvals in such other Party’s territory, including providing
necessary documents or other materials required by Applicable Law to obtain
Regulatory Approval in such territory, all in accordance with the terms and
conditions of this Agreement.

5.6       No Harmful Actions. If GlycoMimetics believes that Apollomics is
taking or intends to take any action with respect to any Licensed Product that
could reasonably be expected to have an Adverse Risk, GlycoMimetics may bring
the matter to the attention of the JDC and the Parties shall discuss in good
faith to promptly resolve such concern.





25




5.7       Notification of Threatened Action. Each Party shall immediately notify
the other Party (including by providing notice to the other Party’s Alliance
Manager) of any information it receives regarding any threatened or pending
action, inspection or communication by or from any Third Party, including
without limitation a Regulatory Authority, which may affect the Development,
Manufacture, Commercialization or regulatory status of any Licensed Product.
Upon receipt of such information, the Parties shall consult with each other in
an effort to arrive at a mutually acceptable procedure for taking appropriate
action.

5.8       Adverse Event Reporting and Safety Data Exchange. No later than [***]
before the commencement of a clinical study with respect to Development of any
Licensed Product by Apollomics in the Apollomics Territory, the Parties shall
define and finalize the actions that the Parties shall employ with respect to
such Licensed Product to protect patients and promote their well-being in a
written pharmacovigilance agreement (the “Pharmacovigilance Agreement”) for the
Development of the Licensed Product. Further, no later than [***] before the
anticipated launch date of any Licensed Product in the Apollomics Territory, the
Parties shall enter into a separate Pharmacovigilance Agreement for the
Commercialization of the Licensed Product. These responsibilities shall include
mutually acceptable guidelines and procedures for the receipt, investigation,
recording, communication, and exchange (as between the Parties) of adverse event
reports, pregnancy reports, and any other information concerning the safety of
the Licensed Product. Such guidelines and procedures shall be in accordance
with, and enable the Parties to fulfill all regulatory reporting obligations
under Applicable Law. Furthermore, such agreed procedure shall be consistent
with relevant ICH guidelines, except where said guidelines may conflict with
existing local regulatory reporting safety reporting requirement, in which case
local reporting requirement shall prevail. The Pharmacovigilance Agreement shall
provide for an adverse event database for the Licensed Products in the
Apollomics Territory to be maintained by Apollomics at Apollomics’ expense, and
a global safety database for the Licensed Products, to be maintained by
GlycoMimetics at GlycoMimetics’ expense. As between the Parties, Apollomics
shall be responsible for preparing all adverse event reports and responses to
safety issues and requests of Regulatory Authorities relating to Licensed
Products in the Apollomics Territory, and Apollomics shall be responsible for
filing such reports and responses with Regulatory Authorities in the Apollomics
Territory. As between the Parties, Apollomics shall also be responsible for
reporting any quality complaints, adverse events and safety data related to
Licensed Products to GlycoMimetics for inclusion in the global safety database.
Each Party hereby agrees to comply with its respective obligations under such
Pharmacovigilance Agreement and to cause its Affiliates and permitted
sublicensees to comply with such obligations.

5.9       Remedial Actions. Each Party will notify the other Party immediately,
and promptly confirm such notice in writing, if it obtains information
indicating that any Licensed Product may be subject to any recall, corrective
action or other regulatory action taken by virtue of Applicable Law (a “Remedial
Action”). The Parties will assist each other in gathering and evaluating such
information as is necessary to determine the necessity of conducting a Remedial
Action. Apollomics shall, and shall ensure that its Affiliates and sublicensees
will, maintain adequate records to permit the Parties to trace the packaging,
labeling, distribution, sale and use (to the extent possible) of the Licensed
Product in the Apollomics Territory. Apollomics shall have sole discretion with
respect to any matters relating to any Remedial Action in the Apollomics
Territory, including the decision to commence such Remedial Action and the
control over such Remedial Action in its territory, at its cost and expense;
provided, however, if GlycoMimetics





26




determines in good faith that any Remedial Action with respect to any Licensed
Product in the Apollomics Territory should be commenced or is required by
Applicable Law or Regulatory Authority, (a) GlycoMimetics shall discuss such
Remedial Action with Apollomics and (b) Apollomics shall carry out such Remedial
Action upon GlycoMimetics’ request. Notwithstanding anything to the contrary in
clause (b) above, if Apollomics in good faith disagrees that such Remedial
Action should be commenced or is required by Applicable Law or Regulatory
Authority, such Remedial Action shall be conducted at GlycoMimetics’ cost;
provided that, if a Regulatory Authority later determines that such Remedial
Action is required, Apollomics shall reimburse GlycoMimetics such costs. Each
Party shall provide the other Party, at the other Party’s expense, with such
assistance in connection with a Remedial Action as may be reasonably requested
by such other Party.

ARTICLE 6

COMMERCIALIZATION

6.1       Overview; Diligence. Subject to the terms and conditions of this
Agreement (including the diligence obligations set forth below), Apollomics has
the sole right and responsibility for all aspects of the Commercialization of
Licensed Products in the Field in the Apollomics Territory, including: (a)
developing and executing a commercial launch and pre-launch plan,
(b) negotiating with applicable Governmental Authorities regarding the price and
reimbursement status of Licensed Products; (c) marketing, advertising and
promotion; (d) booking sales and distribution and performance of related
services; (e) handling all aspects of order processing, invoicing and
collection, inventory and receivables; (f) providing customer support, including
handling medical queries, and performing other related functions; and (g)
conforming its practices and procedures to Applicable Laws relating to the
marketing, detailing and promotion of Licensed Products in the Field in the
Apollomics Territory. Apollomics shall bear all of the costs and expenses
incurred in connection with such Commercialization activities. Apollomics shall
use Commercially Reasonable Efforts to Commercialize the Licensed Products in
the Apollomics Territory and to aggressively market and sell the Licensed
Products in the Apollomics Territory and to expand annual Net Sales of the
Licensed Products in the Apollomics Territory. Without limiting the generality
of the foregoing, Apollomics shall use Commercially Reasonable Efforts to
conduct its Commercialization activities under and in accordance with the
Commercialization Plan.

6.2       Commercialization Plan.

(a)        General. Apollomics shall Commercialize Licensed Products in the
Field in the Apollomics Territory pursuant to a commercialization plan (the
“Commercialization Plan”). The Commercialization Plan shall include (i) a
detailed description of all key strategic decisions (including messaging,
branding, marketing, advertising, sales force positioning, number of
representatives and details, pricing strategy, etc.), implementation tactics and
pre-launch and post-launch activities; (ii) a reasonably detailed description
and timeline of Apollomics’, its Affiliates’ and their respective sublicensees’
Commercialization activities for Licensed Products in the Apollomics Territory
for [***], including medical marketing activities, sales forecasts and
projections, pricing, reimbursement, market research, sales training,
distribution channels, customer service and sales force matters related to the
launch and sale of Licensed Products in the Apollomics Territory, and (iii) a
strategic plan for Commercialization of Licensed Products in the





27




Apollomics Territory for [***]. In the event that Apollomics’ Commercialization
Plan requires the use of GlycoMimetics internal resources to conduct additional
activities, the extent of such need shall be clearly specified in the
Commercialization Plan and will require the prior written approval of
GlycoMimetics.

(b)       Initial Plan and Amendments. Within a reasonable time (but no later
than [***]) prior to the anticipated Regulatory Approval of each Licensed
Product in the Apollomics Territory, Apollomics shall prepare and present to the
JDC the initial Commercialization Plan for review and discussion (but not
approval) by the JDC. From time to time (but at least on an annual basis) during
the Term, Apollomics shall prepare updates and amendments, as appropriate, to
the then-current Commercialization Plan, and shall submit all updates and
amendments to the Commercialization Plan to the JDC for review and discussion
(but not approval). Notwithstanding anything to the contrary contained in this
Agreement, the Commercialization Plan, and any updates and amendments thereto,
shall not require the approval of the JDC or GlycoMimetics, provided that
Apollomics considers in good faith any comments by the JDC or GlycoMimetics
concerning consistent global marketing of Licensed Products.

6.3       Data Exchange. Apollomics shall keep GlycoMimetics reasonably informed
of Apollomics’, its Affiliates’ and their respective sublicensees’
Commercialization activities with respect to the Licensed Products in the Field
in the Apollomics Territory. GlycoMimetics shall provide and/or disclose to
Apollomics, upon Apollomics’ request, and no more than once each Calendar
Quarter, at GlycoMimetics’ cost, copies of any materials prepared by or on
behalf of GlycoMimetics that are necessary or reasonably useful in connection
with Apollomics’ Commercialization of Licensed Products in the Field in the
Apollomics Territory (including relevant training materials, global brand and
global market research, in each case, with respect to Licensed Products).

6.4       No Diversion. Each Party hereby covenants and agrees that it shall
not, and shall ensure that its Affiliates and sublicensees will not, directly or
indirectly, promote, market, distribute, import, sell or have sold the Licensed
Products, including via internet or mail order, in the other Party’s territory.
With respect to any country in the other Party’s territory, a Party shall not,
and shall ensure that its Affiliates and their respective sublicensees will not:
(a) establish or maintain any branch, warehouse or distribution facility for
Licensed Products in such countries, (b) knowingly engage in any advertising or
promotional activities relating to Licensed Products that are directed primarily
to customers or other purchaser or users of Licensed Products located in such
countries, (c) actively solicit orders for Licensed Products from any
prospective purchaser located in such countries, or (d) knowingly sell or
distribute Licensed Products to any person in such Party’s territory who intends
to sell or has in the past sold Licensed Products in such countries. If either
Party receives any order for any Licensed Product from a prospective purchaser
reasonably believed to be located in a country in the other Party’s territory,
the receiving Party shall immediately refer that order to the other Party and
such Party shall not accept any such orders. Each Party shall not deliver or
tender (or cause to be delivered or tendered) Licensed Products into a country
in the other Party’s territory. Each Party shall not, and shall ensure that its
Affiliates and their respective sublicensees will not, knowingly restrict or
impede in any manner the other Party’s exercise of its retained exclusive rights
in the other Party’s territory.





28




6.5       Field Restrictions. Apollomics hereby covenants that it shall not, nor
shall it permit any Affiliate or sublicensee to, directly or indirectly, market,
promote, detail, sell or offer for sale Licensed Products in the Apollomics
Territory for any use outside the Field. GlycoMimetics acknowledges and
understands that Apollomics cannot control the ultimate use of Licensed Products
it sells and that the purpose of the foregoing covenant is to prevent Apollomics
and its Affiliates and sublicensees from facilitating or encouraging uses
outside the Field.

ARTICLE 7

MANUFACTURE AND SUPPLY

7.1       GlycoMimetics Manufacture and Supply. Apollomics shall purchase from
GlycoMimetics, and GlycoMimetics shall use Commercially Reasonable Efforts to
supply to Apollomics, the Licensed Product at clinical grade at GlycoMimetics’
Manufacturing Cost [***] for Apollomics to conduct any clinical trial for
obtaining any Regulatory Approval in the Field in the Apollomics Territory. The
Parties shall negotiate in good faith a clinical supply agreement to be executed
within sixty (60) days after the Effective Date in accordance with the terms set
forth in Exhibit E. Additionally, the Parties shall negotiate in good faith a
commercial supply agreement to be executed within [***] prior to the anticipated
First Commercial Sale of a Licensed Product by Apollomics in the Apollomics
Territory in accordance with the terms set forth in Exhibit E (each of the
clinical supply agreement and the commercial supply agreement, a “Supply
Agreement”). For clarity, Apollomics shall not have the right to Manufacture or
have Manufactured any Licensed Product for clinical or commercial use prior to
the completion of the manufacturing technology transfer set forth in Section
7.2.

7.2       Manufacturing Technology Transfer.  At any time after data lock,
Apollomics may request to initiate the manufacturing technology transfer.
Notwithstanding the foregoing, (a) if GlycoMimetics is unable to provide
Licensed Product to specifications as required by the NMPA or within the cost
cap specified in the Supply Agreement (in each case whether before or after data
lock), either Party may request to initiate the manufacturing technology
transfer; or (b) if GlycoMimetics is unable to supply the Licensed Product at
clinical grade or for commercial purposes in amounts sufficient to satisfy
Apollomics’ binding forecasts for such Licensed Product submitted to
GlycoMimetics pursuant to the terms and conditions of the Supply Agreement
(whether before or after data lock), Apollomics may request to initiate the
manufacturing technology transfer. Following any such request by Apollomics or
GlycoMimetics to initiate the manufacturing technology transfer in accordance
with this Section 7.2, the Parties shall enter into a manufacturing technology
transfer agreement (“Manufacturing Technology Transfer Agreement”) to transfer
to Apollomics all documents and information, and provide technical assistance
and support for Apollomics to Manufacture or have Manufactured by a third party
contractor engaged by Apollomics, the Licensed Product and Licensed Compound to
the extent it is to be actually used in the Manufacture of Licensed Products.
Apollomics shall pay GlycoMimetics’ external and internal costs incurred in
connection with providing such information or assistance pursuant to this
Section 7.2 and the Manufacturing Technology Transfer Agreement, and such
information or assistance shall be provided on a one-time basis, unless
otherwise agreed by the Parties. For clarity, the Parties agree that subject to
the foregoing of this Section 7.2, no manufacturing technology transfer shall
begin prior to database lock of a Licensed Product in the first Indication in
the Apollomics Territory without GlycoMimetics’ written consent.





29




7.3       Distribution. Apollomics will be solely responsible for the
distribution of Licensed Products in the Field in the Apollomics Territory.

7.4       Brand Security and Anti-Counterfeiting. The Parties will establish
contacts for communication regarding brand security issues, and each Party shall
reasonably cooperate with the other Party with respect thereto.

ARTICLE 8

COMPENSATION

8.1       Initial Payment. Within ten (10) Business Days after the Effective
Date, Apollomics shall pay to GlycoMimetics a one-time, non-refundable,
non-creditable payment of nine million U.S. Dollars (US$9,000,000).

8.2       Development Milestone Payments. Apollomics shall pay to GlycoMimetics
the one-time, non-refundable, non-creditable payments set forth in the table
below within thirty (30) days of the first achievement by a Licensed Product of
the applicable milestone event, whether by or on behalf of Apollomics, its
Affiliate, or their respective sublicensees. For purposes of clarity, each
milestone payment shall be payable only one time for a specific Licensed
Compound in a Licensed Product for each Indication (i.e., a milestone payment
shall be payable only one time, if only the formulation changes but the
Indication is the same). For purposes of this Section 8.2, different
formulations of the same Licensed Compound will be considered the same License
Product.

 

 

 

Milestone Event

Milestone Payment

With respect to GMI-1271:

1.   [***]  

US$[***]

2.   Regulatory Approval [***] in the Apollomics Territory

US$[***]

3.   [***] Clinical Trial [***] in the Apollomics Territory

US$[***]

4.   Regulatory Approval [***] in the Apollomics Territory

US$[***]

With respect to GMI-1687:

5.   [***] Clinical Trial in the Apollomics Territory

US$[***]

6.   [***] Clinical Trial in the Apollomics Territory

US$[***]

7.   Regulatory Approval [***] in the Apollomics Territory

US$[***]

8.   [***] Clinical Trial [***] in the Apollomics Territory

US$[***]

Regulatory Approval [***] in the Apollomics Territory

US$[***]

 





30




[1***]

If a milestone event is achieved and the prior milestone payment with respect to
any previous milestone event has not been paid, then Apollomics shall pay
GlycoMimetics such unpaid previous milestone payment(s) within thirty (30) days
of achievement of such milestone event. For clarity and illustrative purposes
only, if, with respect to GMI-1271, a Regulatory Approval [***] but no milestone
payment was made [***], the milestone payment for [***] shall be due within
thirty days of [***].

Notwithstanding the foregoing in this Section 8.2, if Apollomics [***].

8.3       Commercial Milestone Payments. Apollomics shall pay to GlycoMimetics
the additional one-time, non-refundable, non-creditable payments set forth in
the table below for the licenses herein within thirty (30) days after the first
achievement of each milestone event described below. For clarity, the milestone
payments in this Section 8.3 shall be additive such that if multiple milestone
events specified below are achieved in the same Calendar Quarter, then the
milestone payments for all such milestone events shall be payable within thirty
(30) days after the end of such Calendar Quarter.  For clarity, each of the
following milestone payments shall be payable only once regardless of the number
of times such milestone event is achieved.

 

 

 

Commercial Milestone Event

Milestone Payment

The annual Net Sales of all Licensed Products in the Apollomics Territory in a
Fiscal Year first reaches [***]

US$[***]

The annual Net Sales of Licensed Products in the Apollomics Territory in a
Fiscal Year first reaches [***]

US$[***]

The annual Net Sales of Licensed Products in the Apollomics Territory in a
Fiscal Year first reaches [***]

US$[***]

 

 

8.4       Royalties on Net Sales.

(a)        Royalty Rate. Subject to the terms and conditions of this Section
8.4, within sixty (60) days after the end of each Calendar Quarter during the
Royalty Term, Apollomics shall pay to GlycoMimetics non-creditable,
non-refundable royalties on annual Net Sales in the Apollomics Territory for the
licenses herein during such Calendar Quarter, as calculated by multiplying the
applicable royalty rate by the corresponding amount of incremental Net Sales in
the Apollomics Territory, as follows:

 

Net Sales of Licensed Product

Royalty Rate

For that portion of Net Sales of Licensed Products in each Fiscal Year less than
or equal to [***]  

[***]%

 





31




 

 

 

For that portion of Net Sales of Licensed Products in each Fiscal Year greater
than [***] but less than or equal to [***]

[***]%

For that portion of Net Sales of Licensed Products in each Fiscal Year greater
than [***] but less than or equal to [***]

[***]%

For that portion of Net Sales of Licensed Products in each Fiscal Year greater
than [***]

[***]%

 

 

(b)       Royalty Term. Royalties payable under Section 8.4(a) shall be paid by
Apollomics (on a Licensed Product-by-Licensed Product and Region-by-Region
basis) beginning on the date of the First Commercial Sale of each Licensed
Product in a Region in the Apollomics Territory and continuing until the later
of: (i) fifteen (15) years from the date of First Commercial Sale of such
Licensed Product in such Region, or (ii) expiration of the last Valid Claim of a
GlycoMimetics Licensed Patent or Joint Patent Covering such Licensed Product in
such Region (the “Royalty Term”).

(c)        Royalty Reduction.

(i)         Valid Claim Expiration. Beginning with the first Calendar Quarter
that a Licensed Product is not Covered by a Valid Claim of a GlycoMimetics
Licensed Patent or Joint Patent in a Region where such Licensed Product is sold,
the applicable royalty rate set forth in Section 8.4(a) with respect to Net
Sales of such Licensed Product in such Region shall be reduced by [***].

(ii)       Royalty Reduction for Third Party Licenses. If Apollomics [***], then
Apollomics may deduct ***].

(d)       Royalty Floor. Notwithstanding Section 8.4(c), in no event shall any
reduction permitted in Section 8.4(c) (individually or in the aggregate) reduce
the royalty rate payable to GlycoMimetics hereunder by more than [***] of the
royalty rate that would have applied prior to any reduction, in each case, for a
given Licensed Product in a given Region during each Calendar Quarter.

8.5       Royalty Payments; Reports. Royalties under Section 8.4 shall be
calculated and reported for each Calendar Quarter during the Royalty Term and
shall be paid within sixty (60) days after the end of the applicable Calendar
Quarter, commencing with the Calendar Quarter in which the First Commercial Sale
of a Licensed Product occurs. Each payment of royalties shall be accompanied by
a report of Net Sales of Licensed Products by Apollomics, its Affiliates and
their respective sublicensees in sufficient detail to permit confirmation of the
accuracy of the royalty payment made, including: (a) the amount of gross sales
and Net Sales of Licensed Products in the Apollomics Territory on a Licensed
Product-by-Licensed Product and Region-by-Region basis, (b) an itemized
calculation showing the deductions from gross sales (by each major category as
set forth in the definition of Net Sales herein) to determine Net Sales and (c)
a calculation of





32




the amount of royalties due to GlycoMimetics in U.S. Dollars, including the
application of any exchange rate used.

8.6       Product Supply Payments. Apollomics shall pay GlycoMimetics for
Licensed Products supplied by GlycoMimetics as set forth in Section 7.1 or in
the clinical Supply Agreement and commercial Supply Agreement, if applicable.

8.7       Payment Method; Foreign Exchange. All payments owed by Apollomics
under this Agreement shall be made by wire transfer in immediately available
funds to a bank and account designated in writing by GlycoMimetics. For clarity,
all payments by Apollomics to GlycoMimetics under this Agreement shall be in
U.S. Dollars. The rate of exchange to be used in computing the amount of
currency equivalent in U.S. Dollars of any amounts payable in U.S. Dollars by
Apollomics to GlycoMimetics under this Agreement shall be determined and
calculated using the average rate of exchange based on OANDA rates for the
Calendar Quarter in which the applicable payment is due.  In the event that
OANDA no longer exists at the time of calculation of the rate of exchange, then
the Parties shall use the average of the past three (3) months’ exchange rate as
calculated by the Wall Street Journal.

8.8       Interest on Late Payments. If GlycoMimetics does not receive payment
of any sum due to it on or before the due date, interest shall thereafter accrue
on the sum due to GlycoMimetics until the date of payment at the per annum rate
of [***] over the then-current prime rate reported in The Wall Street Journal or
the maximum rate allowable by Applicable Law, whichever is lower, with such
interest compounded quarterly.

8.9       Records; Audits.

(a)        Apollomics shall, and shall cause its Affiliates and their respective
sublicensees, to maintain complete and accurate records in accordance with
Accounting Standards and in sufficient detail to permit GlycoMimetics to confirm
the accuracy of the calculation of royalty payments and the achievement of the
milestone events. All payments and other amounts under this Agreement shall be
accounted for in accordance with Accounting Standards. Upon reasonable prior
notice, such records shall be available for examination during regular business
hours for a period of [***] from the end of the Fiscal Year to which they
pertain, and not more often than once each Fiscal Year, by an independent
certified public accountant selected by GlycoMimetics and reasonably acceptable
to Apollomics, for the sole purpose of verifying the accuracy of the financial
reports furnished by Apollomics pursuant to this Agreement and any payments with
respect thereto. Any such auditor shall not disclose Apollomics’ Confidential
Information, except to the extent such disclosure is necessary to verify the
accuracy of the financial reports furnished by Apollomics or the amount of
payments due under this Agreement. Any amounts shown to be owed but unpaid shall
be paid within thirty (30) days from the accountant’s report, plus interest (as
set forth in Section 8.8) from the original due date. GlycoMimetics shall bear
the full cost of such audit unless such audit discloses an underpayment by
Apollomics of more than [***] of the amount due for the audited period, in which
case Apollomics shall bear the full cost of such audit.

(b)       GlycoMimetics shall, and shall ensure that its Affiliates and its and
their respective employees, agents and contractors, maintain complete and
accurate records with respect





33




to GlycoMimetics’ pharmacovigilance-related obligations set forth in Section
5.8. Upon reasonable prior notice, such records shall be available for
examination during regular business hours for a period of [***] from the end of
the Fiscal Year to which they pertain, and not more often than once each Fiscal
Year, by Apollomics or its designee that is reasonably acceptable to
GlycoMimetics, for the sole purpose of ensuring compliance with NMPA and other
Regulatory Authority regulations. Any such records shall be deemed Confidential
Information of GlycoMimetics.

8.10     Taxes.

(a)        Taxes on Income. Each Party shall be solely responsible for the
payment of all taxes imposed on its share of income arising directly or
indirectly from the efforts of the Parties under this Agreement.

(b)       Tax Cooperation. The Parties agree to cooperate with one another and
use reasonable efforts to reduce or eliminate Tax Withholding or similar
obligations in respect of payments made by Apollomics to GlycoMimetics under
this Agreement (including pursuant to Sections 8.1,  8.2,  8.3,  8.4 and 8.6).
To the extent Apollomics is required to deduct and withhold taxes from any
payment to GlycoMimetics, Apollomics shall pay the amounts of such taxes to the
proper Governmental Authority in a timely manner and promptly transmit to
GlycoMimetics an official tax certificate or other evidence of such withholding
sufficient to enable the other Party to claim such payment of taxes from any
applicable Government Authority. GlycoMimetics shall provide Apollomics any tax
forms that may be reasonably necessary in order for Apollomics not to withhold
tax or to withhold tax at a reduced rate under an applicable bilateral income
tax treaty. Each Party shall provide the other with reasonable assistance to
enable the recovery, as permitted by Applicable Law, of withholding taxes, VAT
or similar obligations resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party bearing such withholding tax or VAT.
Specifically, in the event that any tax has been withheld upon a payment made
under this Agreement and been remitted by Apollomics to a Governmental Authority
if requested by Apollomics and if, and for so long as, the Parties acting in
good faith mutually agree that there is a reasonable prospect of successfully
obtaining a refund of such tax, then Apollomics may, at its sole cost and
expense, seek a refund of such tax from the proper Governmental Authority.
GlycoMimetics agrees to reasonably cooperate with Apollomics in the pursuit of
such tax refund (including, if required by Applicable Law or by the applicable
Governmental Authority, permitting Apollomics to seek such tax refund in
GlycoMimetics’ name and participating in any application or appeal that requires
that GlycoMimetics be the party applying for such tax refund,); provided that,
(i) Apollomics agrees to assume responsibility for direct payment of lawyers’
and other advisors’ fees and any other costs associated with seeking such
refund, and (ii) to the extent that GlycoMimetics is ever the party making such
payment, Apollomics agrees that forthwith upon presentation by GlycoMimetics of
the applicable invoice(s), Apollomics shall refund GlycoMimetics’ reasonable
expenses in cooperating in the pursuit of such tax refund.

(c)        VAT. All payments due to GlycoMimetics from Apollomics pursuant to
this Agreement shall be paid exclusive of, and without reduction for, any
value-added tax (including, for greater certainty, any goods and services tax,
harmonized sales tax and any similar provincial sales tax) (“VAT”) (which, if
applicable, shall be payable by Apollomics upon receipt of a valid VAT invoice).
If GlycoMimetics determines that it is required to report any such tax,





34




Apollomics shall promptly provide GlycoMimetics with applicable receipts and
other documentation necessary or appropriate for such report. For clarity, this
Section 8.10(c) is not intended to limit Apollomics’ right to deduct VAT in
determining Net Sales.

ARTICLE 9

INTELLECTUAL PROPERTY MATTERS

9.1       Ownership.

(a)        Background IP. Each Party shall own and retain all right, title, and
interest in and to all Background Intellectual Property Controlled by such
Party. For clarity, GlycoMimetics’ Background Intellectual Property excludes
GlycoMimetics Technology, GlycoMimetics Inventions, and Joint Inventions, and
Apollomics’ Background Intellectual Property excludes Apollomics Inventions and
Joint Inventions.

(b)       Data. GlycoMimetics shall solely own all Data generated by or on
behalf of GlycoMimetics. For clarity, all Data Controlled by GlycoMimetics are
included in the GlycoMimetics Licensed Know-How and licensed to Apollomics under
Section 2.1. Apollomics shall solely own all Data generated by or on behalf of
Apollomics in the Development, Manufacture, and Commercialization of Licensed
Products in the Field in the Apollomics Territory. Apollomics hereby grants to
GlycoMimetics (i) a royalty-free, fully paid-up, exclusive license, with the
right to grant sublicenses through multiple tiers, to use such Data generated
and owned by Apollomics for all purposes in the GlycoMimetics Territory, and
(ii) upon expiration or termination of the Agreement (other than termination of
the Agreement by Apollomics pursuant to Sections 13.4 or 13.5), an irrevocable,
perpetual, royalty-free, fully paid-up, non-exclusive license, with the right to
grant sublicenses through multiple tiers, to use such Data generated and owned
by Apollomics for all purposes in the Apollomics Territory (in addition to the
license granted in clause (i) which shall become perpetual and irrevocable upon
such expiration or termination).  Upon expiration of this Agreement,
GlycoMimetics hereby grants to Apollomics an irrevocable, perpetual,
royalty-free fully paid-up, non-exclusive license, with the right to grant
sublicenses through multiple tiers, to use such Data generated and owned by
GlycoMimetics for all purposes in the Apollomics Territory.

(c)        Product Materials. Subject to the terms and conditions of this
Agreement, each Party hereby grants to the other Party a fully-paid up,
royalty-free license, with the right to grant sublicenses through multiple
tiers, to use Product Materials generated and owned by such Party, for the
Development, Manufacture (with respect to Apollomics, solely to the extent
applicable under Section 7.2) and Commercialization of the Licensed Product in
the other Party’s respective territory during the Term of this Agreement.

(d)       Inventions. Inventorship of any Inventions will be determined in
accordance with U.S. patent laws.

(i)         GlycoMimetics Inventions. Any Inventions generated, developed,
conceived or reduced to practice (constructively or actually) solely by or on
behalf of GlycoMimetics, its Affiliates and their respective sublicensees,
including their employees, agents and contractors pursuant to activities
conducted under this Agreement or in connection with the





35




Development, Manufacture, or Commercialization of any Licensed Product
(“GlycoMimetics Inventions”) shall be solely and exclusively owned by
GlycoMimetics. For clarity, all GlycoMimetics Inventions that are reasonably
necessary or useful for the Development, Manufacture and Commercialization of
Licensed Products in the Apollomics Territory shall be included in the
GlycoMimetics Technology licensed to Apollomics under Section 2.1, including any
Patent rights therein.

(ii)       Apollomics Inventions. Any Inventions, including Manufacturing
improvements, generated, developed, conceived or reduced to practice
(constructively or actually) solely by or on behalf of Apollomics, its
Affiliates and their respective sublicensees, including their employees, agents
and contractors pursuant to activities conducted under this Agreement or in
connection with the Development, Manufacture, or Commercialization of any
Licensed Product (“Apollomics Inventions”) shall be solely and exclusively owned
by Apollomics. Apollomics shall promptly disclose all Apollomics Inventions to
GlycoMimetics in writing. Apollomics hereby grants GlycoMimetics (A) an
royalty-free, fully paid-up, exclusive license, with the right to grant
sublicenses through multiple tiers, under all Apollomics Inventions for the
Development, Manufacture and Commercialization of the Licensed Products in the
GlycoMimetics Territory, and (B) upon expiration or termination of this
Agreement (other than termination of this Agreement by Apollomics pursuant to
Sections 13.4 or 13.5) an irrevocable, perpetual, royalty-free, fully paid-up,
non-exclusive license, with the right to grant sublicenses through multiple
tiers, under all Apollomics Inventions for Development, Manufacture, and
Commercialization of Licensed Products in the Apollomics Territory (in addition
to the license in clause (A)).

 

(iii)      Joint Inventions.  Any Inventions generated, developed, conceived or
reduced to practice (constructively or actually) jointly by or on behalf of
Apollomics and GlycoMimetics, their Affiliates and respective sublicensees,
including their employees, agents and contractors (“Joint Inventions”) shall be
jointly owned by the Parties. Each Party shall promptly disclose Joint
Inventions developed by its Representatives to the other Party.

(e)        Apollomics’ Affiliates, Sublicensees and Subcontractors. Apollomics
shall ensure that each of its Affiliates, sublicensees and subcontractors under
this Agreement has a contractual obligation to disclose to Apollomics all Data,
Product Materials and Inventions generated, invented, discovered, developed,
made or otherwise created by them or their employees, agents or independent
contractors, and to provide sufficient rights with respect thereto, so that
Apollomics can comply with its obligations under this Article 9.

9.2       Patent Prosecution.

(a)        Definition. For the purpose of this Article 9, “prosecution” (and all
correlative forms of “prosecution”) of Patents shall include, without
limitation, all communication and other interaction with any patent office or
patent authority having jurisdiction over a Patent application throughout the
world in connection with any pre-grant proceedings and post-grant proceeding,
including opposition proceedings.

(b)       GlycoMimetics Licensed Patents; Joint Patents. As between the Parties,
GlycoMimetics shall have the first right, but not obligation, to prepare, file,
prosecute and maintain or abandon the GlycoMimetics Licensed Patents and Joint
Patents on a worldwide basis.





36




GlycoMimetics will use Commercially Reasonable Efforts to prepare, file,
prosecute, and maintain all GlycoMimetics Licensed Patents and Joint Patents in
the Apollomics Territory; provided, however, that GlycoMimetics does not
represent or warrant that any patent will issue or be granted based on patent
applications contained in the GlycoMimetics Licensed Patents or Joint Patents,
or that the claims in any such Patents will not later be held unpatentable or
invalid. After the Effective Date, GlycoMimetics shall provide Apollomics
reasonable opportunity to review and comment on such filing and prosecution
efforts regarding the GlycoMimetics Licensed Patents and Joint Patents in the
Apollomics Territory, including, (i) promptly providing Apollomics with copies
of all material communications from any patent authority in the Apollomics
Territory with respect thereto; (ii) providing Apollomics, for its review and
comment, with drafts of any material filings or responses to be made to such
patent authorities in a reasonable amount of time in advance of submitting such
filings or responses; and (iii) considering in good faith comments thereto
provided by Apollomics in connection with the filing and prosecution thereof.
Apollomics shall reimburse GlycoMimetics for all out-of-pocket patent expenses
incurred on or after the Effective Date in connection with the preparation,
filing, prosecution, and maintenance of all GlycoMimetics Licensed Patents and
Joint Patents in the Apollomics Territory.

(c)        Apollomics Patents. As between the Parties, Apollomics shall have the
first right, but not obligation, to prepare, file, prosecute and maintain or
abandon the Apollomics Patents on a worldwide basis. Apollomics shall provide
GlycoMimetics reasonable opportunity to review and comment on such filing and
prosecution efforts regarding the Apollomics Patents, including, (i) promptly
providing GlycoMimetics with copies of all material communications from any
patent authority with respect thereto; (ii) providing GlycoMimetics, for its
review and comment, with drafts of any material filings or responses to be made
to such patent authorities in a reasonable amount of time in advance of
submitting such filings or responses; and (iii) considering in good faith
comments thereto provided by GlycoMimetics in connection with the filing and
prosecution thereof.

(d)       Step-In Rights. Either Party may cease prosecution or maintenance of
any Patent that such Party is responsible for prosecuting or maintaining
pursuant to this Section 9.2 on a country-by-country basis by providing the
other Party written notice at least sixty (60) days in advance of any filing or
payment due date. If the responsible Party elects to cease prosecution or
maintenance of the relevant Patent in a country, the other Party, shall have the
right, but not the obligation, at its sole discretion and cost, to continue
prosecution or maintenance of such Patent and in such country (“Step-In
Rights”), provided that, with respect to GlycoMimetics Licensed Patents,
Apollomics may only exercise its Step-In Rights with respect to the Apollomics
Territory. If the other Party elects to continue prosecution or maintenance or
elects to file additional applications following the responsible Party’s
election to cease prosecution or maintenance pursuant to this Section 9.2, the
responsible Party shall transfer the applicable patent files to such other Party
or its designee and execute such documents and perform such acts at the
responsible Party's expense as may be reasonably necessary to allow the other
Party to initiate or continue such filing, prosecution or maintenance at the
other Party’s sole expense.

(e)        Cooperation. Each Party shall provide the other Party, at the other
Parties’ expense, with all reasonable assistance and cooperation in the patent
filing and prosecution efforts set forth in this Section 9.2, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution.





37




9.3       Patent Term Extensions in the Apollomics Territory.  The JDC will
discuss and recommend for which, if any, of the Patents within the GlycoMimetics
Licensed Patents, Apollomics Patents and Joint Patents in the Apollomics
Territory the Parties should seek patent term extensions. GlycoMimetics, in the
case of the GlycoMimetics Licensed Patents and Joint Patents, and Apollomics, in
the case of the Apollomics Patents, shall have the final decision-making
authority with respect to applying for any such patent term extension in the
Apollomics Territory, and will act with reasonable promptness in light of the
development stage of Licensed Products to apply for any such patent term
extension, where it so elects; provided, however, that if only one such Patent
can obtain a patent term extension, then the Parties will consult in good faith
to determine which such Patent(s) should be the subject of efforts to obtain a
patent term extension. The Party that does not apply for an extension hereunder
will cooperate fully with the other Party in making such filings or actions,
including making available all required regulatory Data and Information and
executing any required authorizations to apply for such patent term extension.
All expenses incurred in connection with activities of each Party with respect
to the Patent(s) for which such Party seeks patent term extensions pursuant to
this Section 9.3 shall be borne by such Party filing the patent term extension.

9.4       Patent Enforcement.

(a)        Notification; Information Sharing. If either Party becomes aware of
any existing or threatened infringement of any GlycoMimetics Licensed Patent,
Apollomics Patent or Joint Patent (“Infringement”), it shall promptly notify the
other Party in writing to that effect, and the Parties will consult with each
other regarding any actions to be taken with respect to such Infringement. Each
Party shall share with the other Party all Information available to it regarding
such alleged Infringement, pursuant to a mutually agreeable “common interest
agreement” executed by the Parties under which the Parties agree to their
shared, mutual interest in the outcome of any suit to enforce the GlycoMimetics
Licensed Patents, Apollomics Patent and Joint Patent against such Infringement.

(b)       Enforcement Rights. Apollomics shall have the first right, but not the
obligation, to bring an appropriate suit or other action against any Person
engaged in the Infringement of: (A) any GlycoMimetics Licensed Patent or Joint
Patent in the Apollomics Territory, or (B) any Apollomics Patents worldwide, at
Apollomics’ sole cost and expense. GlycoMimetics shall have the first right, but
not obligation, to bring an appropriate suit or other action against any Person
engaged in the Infringement of any Joint Patent in the GlycoMimetics
Territory.  GlycoMimetics shall have the sole right, but not obligation, to
bring an appropriate suit or other action against any Person engaged in the
Infringement of any GlycoMimetics Licensed Patent in the GlycoMimetics
Territory.  If the party bringing an Infringement suit or other action (the
“Enforcing Party”) elects to commence a suit to enforce such patent rights
against such Infringement, then the non-Enforcing Party shall have the right to
join such enforcement action upon notice to the Enforcing Party, and in this
case the Parties shall share the cost and expense of such enforcement action
equally (provided that, Apollomics shall not have the right to join an
enforcement action of the GlycoMimetics Licensed Patents in the GlycoMimetics
Territory). If the Party with the right to bring suit, pursuant to this Section
9.4(b), notifies the other Party that it does not intend to commence a suit to
enforce the applicable Patent against such Infringement or to take other action
to secure the abatement of such Infringement, or fails to take any such action
after a period of thirty (30) days, then, to the extent that such Infringement
results from a Third Party’s





38




use or sale of a product that competes with a Licensed Product in the Field and
in the other Party’s respective Territory, such Party shall have the right, but
not the obligation, to commence such a suit or take such action, at its sole
cost and expense; provided that, in no event shall Apollomics take any action
that is likely to materially or adversely impact the scope or enforceability of
the GlycoMimetics Licensed Patents or Joint Patents in the GlycoMimetics
Territory and Apollomics shall not have the right to commence such a suit or
take such action regarding Infringement of any GlycoMimetics Licensed Patent in
the GlycoMimetics Territory. If GlycoMimetics believes in good faith that the
commencement of any such suit or action by Apollomics would reasonably be likely
to have such an impact, then Apollomics shall not have the right to commence or
continue such suit or action without the consent of GlycoMimetics. In addition,
neither Party shall settle any such suit or action in any manner that would
limit or restrict the ability of the other Party to sell the Licensed Products
in its respective Territory without the prior written consent of such Party.

(c)        Collaboration. Each Party shall provide the Enforcing Party with
reasonable assistance in such enforcement, at such Enforcing Party’s request and
expense (unless a Party elects to join an enforcement action when the other
Party is the Enforcing Party, in which case the expenses will be shared equally
by the Parties), including joining such action as a party plaintiff if required
by Applicable Law to pursue such action. The Enforcing Party shall keep the
other Party regularly informed of the status and progress of such enforcement
efforts, and shall reasonably consider the other Party’s comments on any such
efforts. The non-Enforcing Party shall be entitled to separate representation in
such matter by counsel of its own choice and at its own expense, but such Party
shall at all times cooperate fully with the Enforcing Party.

(d)       Expenses and Recoveries. The Enforcing Party shall be solely
responsible for any expenses it incurs as a result of such enforcement action,
except that the Parties shall share equally the cost and expense of the
enforcement action when the non-Enforcing Party elects to join the enforcement
action. If the Enforcing Party recovers monetary damages in such claim, suit or
action brought under Section 9.4(a), such recovery shall be allocated first to
the reimbursement of any documented expenses incurred by the Parties in such
enforcement action, and any remaining amounts shall be shared by the Parties as
follows:

(i)         if GlycoMimetics is the Enforcing Party and Apollomics does not
elect to join the enforcement action and share the cost and expense of the
enforcement action: [***];

(ii)       if GlycoMimetics is the Enforcing Party and Apollomics elects to join
the enforcement action and share the cost and expense of the enforcement action:
[***];

(iii)      if Apollomics is the Enforcing Party and GlycoMimetics does not elect
to join the enforcement action and share the cost and expense of the enforcement
action: [***]; and

(iv)       if Apollomics is the Enforcing Party and GlycoMimetics elects to join
the enforcement action and share the cost and expense of the enforcement action:
[***].





39




For clarity, GlycoMimetics shall retain all amounts recovered under any suit or
action with respect to Infringement of any GlycoMimetics Licensed Patent in the
GlycoMimetics Territory.

9.5       Third Party Infringement Claims. If the Development, Manufacture, or
Commercialization of any Licensed Product in the Field in the Apollomics
Territory pursuant to this Agreement results in a claim, suit or proceeding
alleging patent infringement against GlycoMimetics or Apollomics (or their
respective Affiliates, licensees or sublicensees) (collectively, “Third Party
Infringement Actions”), such Party shall promptly notify the other Party hereto
in writing. GlycoMimetics shall have the right, but not the obligation, to
direct and control the defense of such Third Party Infringement Action, at its
own expense with counsel of its choice; provided, however, that Apollomics may
participate in the defense and/or settlement thereof, at its own expense with
counsel of its choice. In any event, GlycoMimetics agrees to keep Apollomics
reasonably informed of all material developments in connection with any such
Third Party Infringement Action for which GlycoMimetics exercises its right to
direct and control the defense. GlycoMimetics agrees not to settle such Third
Party Infringement Action, or make any admissions or assert any position in such
Third Party Infringement Action, in a manner that would materially adversely
affect the rights or interests of Apollomics, without the prior written consent
of Apollomics, which shall not be unreasonably withheld or delayed. If
GlycoMimetics does not exercise its right to direct and control the defense of a
Third Party Infringement Action that is brought against Apollomics, then
Apollomics shall have such right at its own expense and to use counsel of its
choice, and it shall agree to keep GlycoMimetics reasonably informed of all
material developments in connection with such Third Party Infringement Action,
and it shall not settle such Third Party Infringement Action, or make any
admissions or assert any position in such Third Party Infringement Action, in a
manner that would materially adversely affect the rights or interests of
GlycoMimetics, without the prior written consent of GlycoMimetics, which shall
not be unreasonably withheld or delayed. With respect to any Third Party
Infringement Action in the Apollomics Territory, the Party controlling the
response to the Third Party Infringement Action shall bear all costs of such
action. In the event of any recovery in connection with a Third Party
Infringement Action, the Parties shall allocate any such recovery in accordance
with Section 9.4(d)(i)-(iv), where, solely for the purposes of recovery
allocation under this Section 9.5, the controlling Party under this Section 9.5
shall be deemed an “Enforcing Party” and the applicable Third Party Infringement
Action resulting in such recovery shall be deemed an “enforcement action” as
described in Section 9.4(d)(i)-(iv).

9.6       Trademarks.

(a)        GlycoMimetics shall own and retain all right, title, and interest in
and to all Licensed Marks worldwide and shall register and maintain all
trademarks associated with any Licensed Product (each a “Licensed Mark”)
worldwide, at GlycoMimetics cost and expense, and all goodwill in any such
Licensed mark shall accrue to GlycoMimetics. GlycoMimetics hereby grants
Apollomics a right to use all Licensed Marks to Develop, Commercialize, and
Manufacture Licensed Products in the Field in the Apollomics Territory.
Apollomics shall, and shall ensure that its Affiliates and its and their
respective sublicensees, use the Licensed Marks solely in connection with the
Development, Commercialization, and Manufacture of Licensed Products in the
Field in the Apollomics Territory.





40




(b)       During the Term, Apollomics may request in writing a transfer of
ownership of any Licensed Mark in the Apollomics Territory from GlycoMimetics to
Apollomics. GlycoMimetics shall review such request in good faith, and within
thirty (30) days of receipt of Apollomics’ request to transfer ownership of such
Licensed Mark, GlycoMimetics may, at its sole discretion, approve such request
and submit to Apollomics a written invoice for all past preparation, filing,
prosecution, and maintenance costs incurred by GlycoMimetics with respect to
such approved Licensed Mark in the Apollomics Territory. Apollomics shall pay
the invoiced amount to GlycoMimetics within thirty (30) days of receipt of such
invoice. Upon full payment of the invoiced amount pursuant to this Section
9.6(b), GlycoMimetics hereby transfers and assigns all its right, title, and
interest in and to such Licensed Mark in the Apollomics Territory to Apollomics.

(c)        Notwithstanding anything to the contrary, to the extent required by
Applicable Law, (i) Apollomics may include GlycoMimetics’ name and corporate
logo on the Licensed Product label, packaging, promotional/marketing materials
to indicate that the Licensed Product is in-licensed from GlycoMimetics, and
shall display GlycoMimetics’ name and corporate logo with equal prominence and
comparable size, resolution, print quality, and location, as instructed by
GlycoMimetics from time to time, as Apollomics’ name and corporate logo is
displayed, and (ii) GlycoMimetics hereby grants to Apollomics a non-exclusive,
fully paid-up, royalty free, sublicensable license to use GlycoMimetics’ name
and corporate logo for the Commercialization of the Licensed Product in the
Apollomics Territory to the extent consistent with this Section 9.6(c).

ARTICLE 10

REPRESENTATIONS AND WARRANTIES; COVENANTS

10.1     Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party, as follows:

(a)        Corporate Existence. As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it is incorporated;

(b)       Corporate Power, Authority and Binding Agreement. As of the Effective
Date, (i) it has the corporate power and authority and the legal right to enter
into this Agreement and perform its obligations hereunder; (ii) it has taken all
necessary corporate action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder; and
(iii) this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, and binding obligation of such Party that
is enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
creditors' rights and remedies generally;

(c)        No Conflict. The execution and delivery of this Agreement, the
performance of such Party’s obligations in the conduct of the Development Plan
and the license granted pursuant to this Agreement (i) do not and will not
conflict with or violate any requirement of Applicable Law existing as of the
Effective Date; (ii) do not and will not conflict with or violate the
certificate of incorporation or by-laws (or other constating documents) of such
Party; and (iii)





41




do not and will not conflict with, violate, breach or constitute a material
default under any contractual obligations of such Party or any of its Affiliates
existing as of the Effective Date;

(d)       No Violation. Neither such Party nor any of its Affiliates is under
any obligation to any Person, contractual or otherwise, that is in violation of
the terms of this Agreement or that would impede the fulfillment of such Party’s
obligations hereunder;

(e)        No Debarment. Neither such Party nor any of its Affiliates is
debarred or disqualified under the Act or comparable Applicable Laws outside the
U.S.; and

(f)        No Consents. No authorization, consent, approval of a Third Party,
nor to such Party’s knowledge, any license, permit, exemption of or filing or
registration with or notification to any court or Governmental Authority is or
will be necessary for the (i) valid execution and delivery of this Agreement by
such Party; or (ii) the consummation by such Party of the transactions
contemplated hereby.

10.2     Additional Representations and Warranties of GlycoMimetics.
GlycoMimetics represents and warrants to Apollomics, as of the Effective Date,
as follows:

(a)        Title; Encumbrances. (i) It has sufficient legal and/or beneficial
title or ownership or license, free and clear from any mortgages, pledges,
liens, security interests, conditional and installment sale agreement,
encumbrances, charges or claim of any kind, of the GlycoMimetics Technology to
grant the licenses to Apollomics as purported to be granted pursuant to this
Agreement; and (ii) to GlycoMimetics’ knowledge, no Third Party has taken any
action before the United States Patent and Trademark Office, or any counterpart
thereof outside the U.S., claiming legal and/or beneficial title or ownership or
license of any GlycoMimetics Technology;

(b)       Intellectual Property Rights. The GlycoMimetics Technology includes
all intellectual property rights Controlled by GlycoMimetics which (i) are
reasonably necessary for the Development, Manufacture, or Commercialization of
the Licensed Product by Apollomics in the Apollomics Territory in accordance
with the terms of this Agreement as contemplated on the Effective Date or (ii)
were generated, developed, conceived, reduced to practice (constructively or
actually) and used by or on behalf of GlycoMimetics or its Affiliates in the
Development, Manufacture, or Commercialization of Licensed Product;

(c)        Notice of Infringement or Misappropriation. It has not received any
written notice from any Third Party asserting or alleging that (i) any research,
development, manufacture, or commercialization of a Licensed Product by
GlycoMimetics prior to the Effective Date infringed or misappropriated the
intellectual property rights of such Third Party, or (ii) the Development,
Manufacture, or Commercialization of the Licensed Products in the Apollomics
Territory would infringe or misappropriate the intellectual property rights of
such Third Party;

(d)       Non-Infringement of Rights by Third Parties. To GlycoMimetics’
knowledge, no Third Party is infringing or has infringed the GlycoMimetics
Licensed Patents as of the Effective Date;

(e)        Non-Assertion by Third Parties. To GlycoMimetics’ knowledge, no Third
Party has asserted in writing (i) that the issued patents within the
GlycoMimetics Licensed Patents





42




set forth in Exhibit A are invalid, unregisterable, or unenforceable or (ii) the
misuse or non-infringement of such Patents;

(f)        No Proceeding. There is no pending, and to GlycoMimetics’ knowledge,
no threatened, adverse action, suit or proceeding against GlycoMimetics
involving any GlycoMimetics Technology or a Licensed Product;

(g)        No Conflicts. GlycoMimetics has not entered, and shall not enter,
into any agreement with any Third Party that is in conflict with the rights
granted to Apollomics under this Agreement, and has not taken and shall not take
any action that would in any way prevent it from granting the rights granted to
Apollomics under this Agreement, or that would otherwise materially conflict
with or adversely affect Apollomics’ rights under this Agreement.

10.3     Additional Representations and Warranties of Apollomics. Apollomics
represents and warrants to GlycoMimetics that:

(a)        To Apollomics’ knowledge as of the Effective Date, Apollomics does
not Control any Patent that is necessary to make, use, import, offer for sale or
sell Licensed Products in the Field;

(b)       Neither Apollomics nor any of its Affiliates or it or their respective
sublicensees will employ or use the services of any Person who is debarred or
disqualified under the Act, or comparable Applicable Laws outside the U.S., in
connection with activities relating to any Licensed Product; and in the event
that Apollomics becomes aware of the debarment or disqualification or threatened
debarment or disqualification of any Person providing services to Apollomics or
any of its Affiliates with respect to any activities relating to any Licensed
Product, Apollomics will immediately notify GlycoMimetics in writing and
Apollomics will cease, or cause its Affiliate or it or their respective
sublicensee to cease (as applicable), employing, contracting with, or retaining
any such Person to perform any services relating to any Licensed Product; and

(c)        Neither Apollomics nor any of its Affiliates, or its or their
sublicensees, shall exploit in any manner any Licensed Product outside of the
scope of the licenses expressly granted to Apollomics under this Agreement

10.4     Compliance with Laws.

(a)        Each Party shall, and shall ensure that its Affiliates and their
respective sublicensees will, comply in all respects with Anti-Corruption Laws,
Proper Conduct Practices and all Applicable Law in the Development,
Manufacturing, and Commercialization of Licensed Products and performance of its
obligations under this Agreement, including the ICH, GCP, GLP and any Regulatory
Authority and Governmental Authority health care programs having jurisdiction in
such Party’s respective territory, each as may be amended from time to time.

(b)       Each Party shall immediately notify the other Party if it has any
information or suspicion that there may be a violation of any Applicable Laws
(including Anti-Corruption Laws) in connection with its performance under this
Agreement or the Development or Commercialization of any Licensed Product
hereunder. In the event that either Party has violated or been suspected of
violating any of its obligations, representations, warranties or covenants in





43




Section 10.4(a), such Party will take reasonable actions to remedy such breach
and to prevent further such breaches from occurring.

(c)        Notwithstanding the foregoing, each Party will have the right, upon
reasonable prior written notice and during the other Party’s regular business
hours, to audit the other Party’s books and records in the event that a
suspected violation of any Anti-Corruption Law needs to be investigated (in such
Party’s reasonable, good-faith discretion). Such audit shall be conducted by
such Party’s audit team comprised of qualified auditors who have received
anticorruption training. For clarity, a credible finding, after a reasonable
investigation, of any breach of Section 10.4(a) or 10.4(b) with respect to any
Anti-Corruption Law, shall be deemed a material breach of this Agreement and
allow the non-breaching Party to terminate this Agreement in accordance with
Section 13.4.

10.5     Additional Apollomics Covenants. In addition to any covenants made by
Apollomics elsewhere in this Agreement, Apollomics hereby covenants to
GlycoMimetics that neither Apollomics nor any of its Affiliates, nor any of
their respective employees, agents or contractors shall use any confidential
information obtained from any Third Party (including any prior employer),
directly or indirectly, whether obtained prior to the Effective Date or during
the Term, in connection with activities performed under this Agreement, and
Apollomics shall be solely responsible and liable for, and shall indemnify
GlycoMimetics pursuant to Section 11.2 in connection with, any breach of this
covenant by Apollomics, any of its Affiliates, or their respective employees,
agents or contractors.

10.6     No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY OR ITS AFFILIATES,
AND ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED. FOR CLARITY AND WITHOUT LIMITING THE
FOREGOING, GLYCOMIMETICS MAKES NO REPRESENTATION OR WARRANTY CONCERNING THE
LICENSED PRODUCTS OR GLYCOMIMETICS TECHNOLOGY EXCEPT AS EXPRESSLY SET FORTH IN
THIS ARTICLE 10. EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT
THE DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF THE PRODUCTS PURSUANT TO
THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH
RESPECT TO THE PRODUCTS WILL BE ACHIEVED

ARTICLE 11

INDEMNIFICATION

11.1     Indemnification by GlycoMimetics. GlycoMimetics shall defend,
indemnify, and hold Apollomics and its Affiliates and their respective officers,
directors, employees, and agents (the “Apollomics Indemnitees”) harmless from
and against any and all losses, damages, liabilities, expenses and costs,
including reasonable legal expense and attorneys’ fees (“Losses”)





44




to which any Apollomics Indemnitee may become subject as a result of any claim,
demand, action or other proceeding (collectively, “Claims”) by any Third Party
arising out of, based on, or resulting from directly or indirectly  (a) the
Development, Manufacture, or Commercialization of Licensed Products in the
Apollomics Territory by or on behalf of GlycoMimetics or its Affiliates prior to
the Effective Date, (b) the Development, Manufacture, or Commercialization of
Licensed Products in the GlycoMimetics Territory (except to the extent that any
such activities are conducted by or on behalf of Apollomics or its Affiliates as
permitted under this Agreement) (including any Third Party Infringement
Actions), (c) the breach or violation  of any covenant or GlycoMimetics’
obligations under this Agreement, including GlycoMimetics’ representations,
warranties or covenants set forth herein, (d) the conduct of any
pharmacovigilance-related activities set forth in Section 5.8 by or on behalf of
GlycoMimetics (except to the extent that such Claim arises from [***]) or (e)
the willful misconduct or negligent acts of or violation of Applicable Law by
any GlycoMimetics Indemnitee. The foregoing indemnity obligation shall not apply
to the extent that (i) the Apollomics Indemnitees fail to comply with the
indemnification procedures set forth in Section 11.3 and GlycoMimetics’ defense
of the relevant Claim is materially prejudiced by such failure, or (ii) any
Claim arises from, is based on, or results from any activity or occurrence for
which Apollomics is obligated to indemnify the GlycoMimetics Indemnitees under
Section 11.2.

11.2     Indemnification by Apollomics. Apollomics shall defend, indemnify, and
hold GlycoMimetics and its Affiliates and their respective officers, directors,
employees, and agents (the “GlycoMimetics Indemnitees”) harmless from and
against any and all Losses to which any GlycoMimetics Indemnitee may become
subject as a result of any Claims by any Third Party arising out of, based on,
or resulting from directly or indirectly (a) the Development, Manufacture, or
Commercialization of Licensed Products by or on behalf of Apollomics or its
Affiliates or sublicensees on or after the Effective Date (except to the extent
that any such activities are conducted by or on behalf of GlycoMimetics or its
Affiliates as permitted under this Agreement) (including any Third Party
Infringement Actions), (b) the breach or violation of any covenant or
Apollomics’ obligations under this Agreement, including Apollomics’
representations, warranties, or covenants set forth herein, or (c) the conduct
of any pharmacovigilance-related activities set forth in Section 5.8 by or on
behalf of Apollomics (except to the extent that such Claim arises from [***] or
(d) the willful misconduct or negligent acts of or violation of Applicable Law
by any Apollomics Indemnitee. The foregoing indemnity obligation shall not apply
to the extent that (i) the GlycoMimetics Indemnitees fail to comply with the
indemnification procedures set forth in Section 11.3 and Apollomics’ defense of
the relevant Claim is materially prejudiced by such failure, or (ii) any Claim
arises from, is based on, or results from any activity or occurrence for which
GlycoMimetics is obligated to indemnify the Apollomics Indemnitees under Section
11.1.

11.3     Indemnification Procedures. The Party claiming indemnity under this
Article 11 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim and shall offer control of the defense of such Claim to
the Indemnifying Party. The Indemnified Party shall provide the Indemnifying
Party with reasonable assistance, at the Indemnifying Party’s expense, in
connection with the defense of the Claim for which indemnity is being sought.
The Indemnified Party may participate in and monitor such defense with counsel
of its own choosing at its sole expense; provided, however, the Indemnifying
Party shall have the right to assume and conduct the defense of the Claim with
counsel of its choice. The Indemnifying Party shall not settle any Claim without





45




the prior written consent of the Indemnified Party, not to be unreasonably
withheld, unless the settlement involves only the payment of money. So long as
the Indemnifying Party is actively defending the Claim in good faith, the
Indemnified Party shall not settle or compromise any such Claim without the
prior written consent of the Indemnifying Party. If the Indemnifying Party does
not assume and conduct the defense of the Claim as provided above, (a) the
Indemnified Party may defend against, consent to the entry of any judgment, or
enter into any settlement with respect to such Claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party shall remain responsible
to indemnify the Indemnified Party as provided in this Article 11.
Notwithstanding anything contained in the foregoing to the contrary, the
provisions of Section 9.5 shall govern the defense of any Infringement Actions.
Additionally, in the event that GlycoMimetics has elected to defend any such
Infringement Action, then Apollomics shall not be obligated to indemnify
GlycoMimetics for any Claims related to such Infringement Action; rather, the
Parties shall share such Claims equally.

11.4     Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 11.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 11.1 or 11.2, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF ITS EXCLUSIVITY OBLIGATIONS IN SECTION 2.5 OR
ITS CONFIDENTIALITY OBLIGATIONS IN SECTION 12.

11.5     Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
consistent with normal business practices of prudent companies similarly
situated. It is understood that such insurance shall not be construed to create
a limit of either Party’s liability with respect to its indemnification
obligations under this Article 11. Each Party shall provide the other Party with
written evidence of such insurance upon request. Each Party shall provide the
other Party with written notice at least thirty (30) days prior to the
cancellation, non‑renewal or material change in such insurance.

ARTICLE 12

CONFIDENTIALITY

12.1     Confidentiality. Each Party agrees that, during the Term and for a
period of ten (10) years thereafter, it shall keep confidential and shall not
publish or otherwise disclose and shall not use for any purpose other than as
provided for in this Agreement (which includes the exercise of any rights or the
performance of any obligations hereunder or thereunder) any Confidential
Information of the other Party, except to the extent expressly agreed in writing
by the Parties. The foregoing confidentiality and non-use obligations shall not
apply to any portion of the other Party’s Confidential Information that the
receiving Party can demonstrate by competent written proof:

(a)        was already known to the receiving Party or its Affiliate, other than
under an obligation of confidentiality, at the time of disclosure by the other
Party;





46




(b)       was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(c)        became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party or its Affiliate in breach of this Agreement;

(d)       was disclosed to the receiving Party or its Affiliate without any
confidentiality obligations by a Third Party who, to the Party’s knowledge, had
a legal right to make such disclosure and who did not obtain such information
directly or indirectly from the other Party; or

(e)        was independently discovered or developed by the receiving Party or
its Affiliate without use of or reference to the other Party’s Confidential
Information, as evidenced by a contemporaneous writing.

For purposes of this Section 12.1(b)-(c), Confidential Information disclosed
under this Agreement shall not be deemed to be within such exceptions unless
such information is readily accessible to the public in a written publication,
and such exceptions shall not include information the substance of which must be
pieced together from any number of different publications or other sources.

12.2     Authorized Disclosure. Notwithstanding the obligations set forth in
Section 12.1, a Party may disclose the other Party’s Confidential Information
and the terms of this Agreement to the extent:

(a)        such disclosure is reasonably necessary (i) for the filing or
prosecuting of Patent rights as contemplated herein; (ii) to comply with the
requirements of Regulatory Authorities with respect to obtaining and maintaining
Regulatory Approval of Licensed Product; or (iii) for the prosecuting or
defending litigation as contemplated herein;

(b)       such disclosure is reasonably necessary to its or its Affiliate’s
employees, agents, consultants, contractors, licensees or sublicensees on a
need-to-know basis for the sole purpose of performing its obligations or
exercising its rights hereunder; provided that in each case, the disclosees are
bound by written obligations of confidentiality consistent with those contained
in this Agreement;

(c)        such disclosure is reasonably necessary to any bona fide potential or
actual investor, acquiror, merger partner, or other financial or commercial
partner for the sole purpose of evaluating or carrying out an actual or
potential investment, acquisition or other business relationship; provided that
in connection with such disclosure, such Party shall inform each disclosee of
the confidential nature of such Confidential Information and require each
disclosee to treat such Confidential Information as confidential; or

(d)       such disclosure is reasonably necessary to comply with Applicable
Laws, including regulations or rules promulgated by applicable securities
commissions (or other securities regulatory authorities), security exchanges,
court order, administrative subpoena or order.





47




Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Section
12.2(a) or 12.2(d), such Party shall promptly notify the other Party of such
required disclosure, to the extent that it is legally authorized or permitted to
so, and shall use reasonable efforts to obtain, or to assist the other Party in
obtaining, a protective order preventing or limiting the required disclosure.

12.3     Publicity; Terms of Agreement.

(a)        The Parties agree that the terms of this Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in this Section 12.3.

(b)       If either Party desires to make a public disclosure concerning the
terms of this Agreement, such Party shall give reasonable prior advance notice
of the proposed text of such disclosure to the other Party for its prior review
and approval (except as otherwise provided herein), which approval shall not be
unreasonably withheld or delayed. A Party commenting on such a proposed
disclosure shall provide its comments, if any, within five (5) Business Days
after receiving the proposed disclosure for review (or such shorter period of
time as necessitated by regulatory requirements). In addition, where required by
Applicable Law, including regulations promulgated by applicable security
exchanges, either Party shall have the right to make a press release or other
public disclosure regarding the achievement of each milestone under this
Agreement as it is achieved, the achievements of Regulatory Approval in the
Apollomics Territory as they occur, or the occurrence of other events that
affect either Party’s rights or obligations under this Agreement, in each case
subject only to the review procedure set forth in the preceding sentences. In
relation to the other Party’s review of such an announcement, such other Party
may make specific, reasonable comments on such proposed press release within the
prescribed time for commentary. Neither Party shall be required to seek the
permission of the other Party to repeat any information regarding the terms of
this Agreement that has already been publicly disclosed by such Party, or by the
other Party, in accordance with this Section 12.3.

(c)        The Parties acknowledge that either or both Parties or their
Affiliates may be obligated to file under Applicable Laws a copy of this
Agreement with Governmental Authorities, including the U.S. Securities and
Exchange Commission (the “SEC”). Each Party and its Affiliates shall be entitled
to make such a required filing, provided that it requests confidential treatment
of the commercial terms and sensitive technical terms hereof and thereof to the
extent such confidential treatment is reasonably available. In the event of any
such filing, each Party will provide the other Party with a copy of this
Agreement marked to show provisions for which such Party or its Affiliate
intends to seek confidential treatment and shall reasonably consider and
incorporate the other Party’s comments thereon to the extent consistent with the
legal requirements, with respect to the filing Party or Affiliate, governing
disclosure of material agreements and material information that must be publicly
filed. The non-filing Party agrees to promptly (and in any event, no less less
than seven (7) days after receipt of such proposed redactions) provide its
comments on such proposed redactions. The Party seeking such disclosure shall
exercise Commercially Reasonable Efforts to obtain confidential treatment of
this Agreement from the SEC as represented by the redacted version reviewed by
the other Party.





48




(d)       Each Party may disclose the existence and terms of this Agreement to
bona fide potential or actual investors, advisors, lenders, and research
collaborators, provided each such entity is bound by confidentiality obligations
no less stringent than this Article 12.

12.4     Technical Publication.  Apollomics may not publish peer reviewed
manuscripts, or provide other forms of public disclosure, including abstracts
and presentations, of results of studies carried out under the Development Plan,
or otherwise pertaining to the Licensed Products or GlycoMimetics Licensed
Know-How, without the prior written consent of GlycoMimetics, which shall not be
unreasonably withheld.

12.5     Equitable Relief. Each Party acknowledges that its breach of this
Article 12 will cause irreparable harm to the other Party, which cannot be
reasonably or adequately compensated in damages in an action at law. Each Party
agrees that the other Party shall be entitled, in addition to any other remedies
it may have under this Agreement or otherwise, to seek preliminary and permanent
injunctive and other equitable relief for any breach of this Agreement,
including to prevent or curtail any actual or threatened breach of the
obligations relating to Confidential Information set forth in this Article 12 by
the other Party.

ARTICLE 13

TERM AND TERMINATION

13.1     Term. The term of this Agreement (the “Term”) shall commence upon the
Effective Date and, unless earlier terminated pursuant to this Article 13, shall
remain in effect until the expiration of the Royalty Term on a Region-by-Region
basis. Upon the expiration (but not early termination) of this Agreement, on a
Region-by-Region basis, the licenses granted hereunder by GlycoMimetics to
Apollomics shall become non-exclusive, fully paid-up, royalty free, irrevocable
and perpetual.

13.2     Termination by Apollomics. Apollomics may terminate this Agreement in
its entirety (i) at any time for convenience upon ninety (90) days’ prior
written notice given to GlycoMimetics, or (ii) upon prior written notice given
to GlycoMimetics if a Regulatory Authority in the Apollomics Territory has
ordered Apollomics to stop all sales of Licensed Products in the Apollomics
Territory due to a safety concern; provided, however, that Apollomics has, for a
period of ninety (90) days prior to the provision of such notice by Apollomics,
used Commercially Reasonable Efforts to resolve such safety concern.

13.3     Termination by GlycoMimetics for Cause.

(a)        GlycoMimetics may terminate this Agreement upon written notice to
Apollomics, if Apollomics discontinues material Development of (including
regulatory activities) or Commercializing all the Licensed Products in the
Apollomics Territory for a period of six (6) months or more (consecutively),
unless Development or Commercialization of Licensed Products was prevented
throughout such period by a force majeure for which Apollomics provided notice
pursuant to Section 15.2 prior to or at the start of such period or a clinical
hold and that persisted throughout such period despite Apollomics’ reasonable
efforts to remove or mitigate it. Such termination shall go into effect on the
date specified in the applicable termination notice. For clarity,
discontinuation of all material Development with regard to one (1) Licensed
Product will





49




not give rise to termination of this Agreement, so long as Apollomics is
conducting material Development of or Commercializing at least one (1) other
Licensed Product in the Apollomics Territory.

(b)       GlycoMimetics may terminate this Agreement in its entirety upon [***]
 prior written notice to Apollomics, if Apollomics or its Affiliates or their
respective sublicensees (directly or indirectly, individually or in association
with any other Person) challenges the validity, enforceability or scope of any
GlycoMimetics Licensed Patent, unless during such [***] period the subject
challenge is permanently dismissed or withdrawn and is not thereafter
reinstituted or continued; provided that in the event Apollomics’ sublicensee
initiates such challenge, GlycoMimetics may not terminate this Agreement if (i)
Apollomics successfully causes such sublicensee to withdraw such challenge
within such [***] period, or (ii) Apollomics successfully terminates such
sublicense and provides written evidence of such termination to GlycoMimetics
within such [***]   period.

13.4     Termination for Material Breach. Each Party shall have the right to
terminate this Agreement in its entirety immediately upon written notice to the
other Party if the other Party materially breaches its obligations under this
Agreement and, after receiving written notice identifying such material breach
in reasonable detail, fails to cure such material breach within [***]   from the
date of such notice. Such notice shall (a) expressly reference this Section
13.4, (b) reasonably describe the alleged breach which is the basis of such
termination, and (c) clearly state the non-breaching Party’s intent to terminate
this Agreement if the alleged breach is not cured within the applicable cure
period. The Agreement shall terminate effective at the end of the notice period
unless the breaching Party cures such breach during such notice period, provided
that, such cure period shall be extended for up to an additional [***]  upon the
breaching Party providing a written plan that reasonably demonstrates the need
for such additional time and continuing to use Commercially Reasonable Efforts
to cure such breach. If either Party disputes (i) whether such material breach
has occurred, or (ii) whether the defaulting Party has cured such material
breach, the Parties agree to promptly resolve the Dispute under Article 14. It
is understood and acknowledged that, during the pendency of such a Dispute, all
of the terms and conditions of this Agreement shall remain in effect and the
Parties shall continue to perform all of their respective obligations hereunder.
The Parties agree that for purposes of this Section 13.4, a breach of the
representations or warranties of a Party under this Agreement shall not be a
cause for termination of this Agreement unless such breach has had or would be
reasonably expected to have a material adverse effect on the Development,
Manufacture or Commercialization of the Licensed Product.

13.5     Termination Due to Bankruptcy. Either Party may terminate this
Agreement if, at any time, the other Party files in any court or agency pursuant
to any statute or regulation of any state, country or jurisdiction, a petition
in bankruptcy or insolvency or for reorganization or for an arrangement or for
the appointment of a receiver or trustee of that Party or of its assets, or if
the other Party proposes a written agreement of composition or extension of its
debts, or if the other Party is served with an involuntary petition against it,
filed in any insolvency proceeding, and such petition is not dismissed within
[***]  after the filing thereof, or if the other Party proposes or becomes a
Party to any dissolution or liquidation, or if the other Party makes an
assignment for the benefit of its creditors.





50




13.6     Effect of Early Termination. Upon any early termination of this
Agreement by either Party, the following shall apply (in addition to any other
rights and obligations under this Agreement with respect to such termination):

(a)        Licenses. All licenses and other rights granted by GlycoMimetics to
Apollomics under this Agreement shall terminate, including all sublicenses
granted by Apollomics unless such sublicenses are assumed by GlycoMimetics
pursuant to Section 2.1(d), which shall survive such termination. GlycoMimetics
shall have a reversion of all rights previously licensed to Apollomics hereunder
for which the relevant licenses have terminated on a fully paid-up and
royalty-free basis, itself or with or through an Affiliate or Third Party, to
Develop and Commercialize the Licensed Products in the Field in the Apollomics
Territory at GlycoMimetics’ discretion.

(b)       Wind-Down. Apollomics will (i) responsibly wind-down, in accordance
with accepted pharmaceutical industry norms and ethical practices, any on-going
clinical studies for which it has responsibility hereunder in which patient
dosing has commenced and (ii) at GlycoMimetics written election, (A) transfer to
GlycoMimetics or its designee any such clinical studies to the extent permitted
under Applicable Laws and accepted pharmaceutical industry norms and ethical
practices, or (B) if reasonably practicable and not adverse to patient safety,
complete such trials and GlycoMimetics shall reimburse Apollomics its
reasonable, out-of-pocket costs associated therewith. For the purpose of
clarity, except as provided for above, Apollomics may transfer to GlycoMimetics
or its designee or wind-down any ongoing clinical trials prior to the date of
termination in accordance with accepted pharmaceutical industry norms and
ethical practices and Apollomics will be responsible for any costs associated
with such transfer or wind-down.

(c)        Regulatory Materials; Data. Apollomics shall (i) provide and assign
to GlycoMimetics or its designee all Regulatory Materials, including Regulatory
Approvals, for the Licensed Products to the extent possible under Applicable Law
in the Apollomics Territory, (ii) promptly provide and assign to GlycoMimetics
all Data, including pharmacovigilance data, generated by or on behalf of
Apollomics, and (iii) promptly return or destroy (and certify such destruction
in writing), at GlycoMimetics’ election, all Confidential Information of
GlycoMimetics.

(d)       Transition Assistance. Upon GlycoMimetics’ reasonable request, (i)
Apollomics shall provide such assistance as may be reasonably necessary or
useful for GlycoMimetics to continue the Development, Manufacture, and
Commercialization of Licensed Products in the Apollomics Territory, to the
extent Apollomics or its Affiliate is then performing or having performed such
activities, including upon the reasonable request of GlycoMimetics, assigning
(or using Commercially Reasonable Efforts to amend as appropriate) any
agreements or arrangements Apollomics or its Affiliate have with any Third Party
for the Development, Manufacture, distribution, or Commercialization of Licensed
Products; and (ii) Apollomics shall provide GlycoMimetics with copies of any
promotional and marketing materials generated by or on behalf of Apollomics with
respect to Licensed Products prior to the effective date of termination.





51




(e)        Inventory. In the event that this Agreement is terminated in its
entirety, GlycoMimetics shall have the right, but not the obligation, to
purchase any and all of the inventory of Licensed Products held by Apollomics or
its Affiliates or sublicensees as of the date of termination, at a price equal
to the transfer price paid by Apollomics to GlycoMimetics for such inventory.

(f)        Intellectual Property.  With respect to all Background Intellectual
Property of Apollomics used in the Development, Manufacture, or
Commercialization of Licensed Products prior to the effective date of
termination (to the extent not licensed by Apollomics to GlycoMimetics pursuant
to Sections 9.1(b), 9.1(c), or 9.1(d)(ii)) (“Reversion Background IP”),
Apollomics hereby grants effective upon the effective date of termination to
GlycoMimetics a worldwide, non-exclusive, irrevocable, perpetual, royalty-free
license with the right to sublicense through multiple tiers to develop, make,
have made, import, use, offer for sale, sell, or otherwise exploit any Licensed
Product. With respect to any Patents and other intellectual property rights
Controlled by Apollomics and generated by or on behalf of Apollomics pursuant to
activities that were in connection with the Development, Manufacture, or
Commercialization of Licensed Products prior to the effective date of
termination (to the extent not licensed by Apollomics to GlycoMimetics pursuant
to Sections 9.1(b), 9.1(c), or 9.1(d)(ii)) (“Reversion Collaboration IP”),
Apollomics hereby grants effective upon the effective date of termination to
GlycoMimetics a worldwide, exclusive (even as to Apollomics), irrevocable,
perpetual, royalty-free license with the right to sublicense through multiple
tiers to develop, make, have made, import, use, offer for sale, sell, or
otherwise exploit all products that are claimed by or incorporate any such
Reversion Collaboration IP (including any Licensed Product). GlycoMimetics shall
have the right to develop and commercialize any or all of the products itself or
with any Third Party, and shall have the right, without obligation to
Apollomics, to take any such actions in connection with such activities as
GlycoMimetics (or its designee), at its discretion deems appropriate. Apollomics
shall take all actions and execute all instruments to effect the foregoing
transfer of rights to GlycoMimetics.

(g)        Specific Remedy for Certain Terminations. Notwithstanding the
foregoing in this Section 13.6, if [***], then, [***] by providing written
notice to  [***].

(i)         [***].

(ii)       [***].

13.7     Survival. Any expiration or termination of this Agreement shall not
affect rights or obligations of the Parties under this Agreement that have
accrued prior to the date of expiration or termination. Notwithstanding anything
to the contrary, the following provisions shall survive any expiration or
termination of this Agreement: Sections 2.1(d)(v) (GlycoMimetics’ right  to
assume an Apollomics Sublicense), 2.4 (No Implied Licenses), 8.7 (Payment
Method; Foreign Exchange), 8.8 (Interest on Late Payments), 8.9 (Records;
Audits), 8.10 (Taxes), 9.1 (Ownership), 10.6 (No Other Representations or
Warranties), 13.6 (Effects of Termination), 13.7 (Survival) and Articles 1
(Definitions), 11 (Indemnification), 12 (Confidentiality), 14 (Dispute
Resolution), and 15 (Miscellaneous).

13.8     Termination Not Sole Remedy. Termination is not the sole remedy under
this Agreement and, whether or not termination is effected and notwithstanding
anything contained in





52




this Agreement to the contrary, all other remedies shall remain available except
as agreed to otherwise herein.

ARTICLE 14

DISPUTE RESOLUTION

14.1     Disputes; Internal Resolution. It is the objective of the Parties to
establish procedures to facilitate the resolution of any and all disputes that
may arise out of or in connection with this Agreement (each a “Dispute”) in an
expedient manner by mutual cooperation. To accomplish this objective, the
Parties agree that, except as otherwise provided in Section 3.3, in the event of
such a Dispute, including any alleged breach under this Agreement or any issue
relating to the interpretation or application of this Agreement, and the Parties
are unable to resolve such Dispute within thirty (30) days after such Dispute is
first identified by either Party in writing to the other, the Parties shall
refer such Dispute to the Executive Officers for attempted resolution by good
faith negotiations within thirty (30) days after such notice is received. If the
dispute is not resolved within such thirty (30) days, either Party may commence
arbitration with respect to the subject matter of the Dispute and with respect
to any other claims it may have and thereafter neither Party shall have any
further obligation under this Section 14.1. Any Dispute concerning the propriety
of the commencement of the arbitration or the applicability of the Agreement to
arbitrate shall be finally settled by the arbitral tribunal. Notwithstanding the
foregoing, and without waiting for the expiration of any such thirty (30)-day
periods, GlycoMimetics and Apollomics shall each have the right to apply to any
court of competent jurisdiction for appropriate interim or provisional relief,
as necessary to protect the rights or property of that Party.

14.2     Arbitration; Governing Law.

(a)        General Arbitration. Subject to Section 14.1, all Disputes, including
existence, validity, interpretation, performance, breach or termination thereof,
but excluding any Development Participation Costs Dispute (pursuant to Section
4.7(b)) or Joint Clinical Trial Costs Dispute (pursuant to Section 4.3(b)(iii)),
or Combination Product Dispute (pursuant to Section 1.55)  or [***]  shall be
submitted to and finally resolved by arbitration administered by the
International Court of Arbitration of the International Chamber of Commerce
(ICC) under the Rules of Arbitration of the International Chamber of Commerce
(the “Rules”). The seat, or legal place, of arbitration shall be Hong Kong. The
language of the arbitration shall be English. The arbitration shall be conducted
by a tribunal of three (3) arbitrators. Each Party shall nominate one (1)
arbitrator, and the two (2) party nominated arbitrators shall jointly nominate,
within fifteen (15) days of the second arbitrator’s appointment, the third
arbitrator who shall serve as the presiding arbitrator and shall be of neutral
nationality. Each arbitrator must have significant business or legal experience
in the pharmaceutical business.  An arbitrator shall be deemed to meet this
qualification unless a Party objects within ten (10) days after the arbitrator
is nominated. The Parties hereby agree to engage in discovery of information and
evidence that is or might be relevant to the claims, defenses, and issues in the
Dispute, including by means of discovery in the form of requests for documents
(including electronically stored information). After conducting any hearing and
taking any evidence deemed appropriate for consideration, the arbitrators shall
render their award within six (6) months of the final arbitration hearing or the
final post-hearing submissions unless the Parties jointly request an extension,
or the arbitral tribunal determines in a reasoned decision that the interest of
justice or the complexity of the case requires that such a limit be extended.
The





53




arbitral tribunal shall not have the power to award damages excluded pursuant to
Section 11.4 of this Agreement, and any arbitral award that purports to award
such damages is expressly prohibited.

The award shall be final and binding, and the Parties undertake to carry out the
award without delay. Judgment on the award so rendered may be entered in any
court of competent jurisdiction.  Notwithstanding any provision in the Rules,
(i) the arbitral tribunal shall not be empowered to allocate, assess, or award
costs or fees (whether at the conclusion of the proceedings or at any other
time); each Party shall bear one-half (1/2) of all ICC administrative costs and
the fees and costs of the arbitrators, and (ii) each Party shall bear its own
attorneys’ fees, expert or witness fees, and any other fees and costs. The
existence and content of the arbitral proceedings and any rulings or awards
shall be kept confidential by the Parties and members of the arbitral tribunal
except (1) to the extent that disclosure may be required of a party to fulfill a
legal duty, protect or pursue a legal right, or enforce or challenge an award in
bona fide legal proceedings before a state court or other judicial authority,
(2) with the consent of all Parties, (3) where needed for the preparation or
presentation of a claim or defense in this arbitration, (4) where such
information is already in the public domain other than as a result of a breach
of this clause, or (5) by order of the arbitral tribunal upon application of a
Party.

 

(b)       Baseball Arbitration. Subject to Section 14.1, any Development
Participation Costs Dispute (pursuant to Section 4.7(b)), Joint Clinical Trial
Costs Dispute (pursuant to Section 4.3(b)(iii)), [***]  or Combination Product
Dispute (pursuant to Section 1.55) shall be submitted to and finally resolved by
the following provisions (i.e., “baseball-style” arbitration). The Parties shall
promptly designate in writing a single mutually acceptable arbitrator
experienced in the licensing, development, and commercialization of
pharmaceutical products, who is independent of each Party (i.e., not a current
or former employee, consultant, officer, or director or current stockholder of
either Party or their respective affiliates and who does not otherwise have any
current or previous business relationship with either Party or their respective
Affiliates). If the Parties cannot agree on an arbitrator within fifteen (15)
Business Days after referral of such matter, the arbitrator shall be selected by
the President of the Chamber of Commerce of New York. The arbitration shall be
conducted in accordance the Rules to the extent consistent with this Section
14.2(b). Within fifteen (15) Business Days of the arbitrator’s appointment, each
Party shall prepare and deliver to both the arbitrator and other Party its last,
best offer for the applicable unresolved terms and a memorandum in support
thereof. The Parties shall also provide the arbitrator with a copy of the
relevant provisions of this Agreement. Each Party may submit to the arbitrator
(with a copy to the other Party) a rebuttal to the other Party’s support
memorandum and will at such time have the opportunity to amend its last such
offer based on any new information contained in the other Party’s support
memorandum. Within forty-five (45) Business Days after the arbitrator’s
appointment, the arbitrator will select from the two (2) proposals provided by
the Parties the proposal such arbitrator believes is most consistent with the
intent of the Parties when this Agreement was entered into provided the
arbitrator may not alter the terms of this Agreement. The decision of the
arbitrator shall be final and binding on the Parties. The foregoing
“baseball-style” arbitration shall be the exclusive remedy of either Party if
the Parties cannot agree on a Development Participation Costs Dispute, Joint
Clinical Trial Costs Dispute, [***] or Combination Product Dispute.





54




(c)        Governing Law. This Agreement and all Disputes shall be governed by
and construed in accordance with the laws of the State of New York, USA, without
giving effect to any choice of law rules or principles.

ARTICLE 15

MISCELLANEOUS

15.1     Entire Agreement; Amendment. This Agreement, including the Exhibits
hereto, sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes, as of the Effective Date, all prior and contemporaneous
agreements and understandings between the Parties with respect to the subject
matter hereof, including the Confidentiality Agreement. The foregoing shall not
be interpreted as a waiver of any remedies available to either Party as a result
of any breach, prior to the Effective Date, by the other Party of its
obligations under the Confidentiality Agreement. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth in this
Agreement. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

15.2     Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued only for so
long as (a) the condition constituting force majeure continues and (b) the
nonperforming Party takes all reasonable efforts to remove the condition. For
purposes of this Agreement, force majeure shall include conditions beyond the
reasonable control of the applicable Party, which may include an act of God,
war, civil commotion, terrorist act, labor strike or lock-out, epidemic, failure
or default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, storm or like catastrophe, action
or inaction of any Governmental Authority, and failure of plant or machinery.
Notwithstanding the foregoing, a Party shall not be excused from making payments
owed hereunder because of a force majeure affecting such Party. If a force
majeure persists for more than ninety (90) days, then the Parties will discuss
in good faith the modification of the Parties’ obligations under this Agreement
in order to mitigate the delays caused by such force majeure.

15.3     Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 15.3, and shall be deemed to have been given for all purposes
(a) when received, if hand-delivered or a reputable courier service, (b) five
(5) Business Days after mailing, if mailed by first class certified or
registered airmail, postage prepaid, return receipt requested, (c) or upon
receipt if sent by electronic mail, provided that such notice is also sent by a
reputable courier service or first class certified or registered airmail,
postage prepaid, return receipt requested.

If to GlycoMimetics:

GlycoMimetics, Inc.

 

9708 Medical Center Drive

 





55




 

Rockville, MD 20850

 

Attn: Rachel King, Chief Executive Officer

 

with copies to (which shall not constitute notice):

 

 

 

Cooley LLP

 

11951 Freedom Drive #1500

 

Reston, VA 20190

 

Attn: Kenneth Krisko

 

 

 

If to Apollomics:

Apollomics (Hong Kong) Limited

 

C/o Apollomics, Inc.

 

989 East Hillsdale Blvd., Suite 220

 

Foster City, CA 94404

 

Attn: [***]

 

with copies to (which shall not constitute notice):

 

Maky Zanganeh & Associates

 

2882 Sand Hill Rd, Suite 106

 

Menlo Park, CA 94025

 

Attn: [***]

 

15.4     No Strict Construction; Headings. This Agreement has been prepared
jointly by the Parties and shall not be strictly construed against either Party.
Ambiguities, if any, in this Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have authored the ambiguous
provision. The headings of each Article and Section in this Agreement have been
inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section. Except where the context otherwise requires, the use of any gender
shall be applicable to all genders, and the word “or” is used in the inclusive
sense (and/or). The term “including” as used herein means including, without
limiting the generality of any description preceding such term.

15.5     Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that either Party may make such an assignment without the other
Party’s consent to an Affiliate of such Party. Any permitted assignee shall
assume all obligations of its assignor under this Agreement. Any assignment or
attempted assignment by either Party in violation of the terms of this Section
15.5 shall be null, void and of no legal effect.

15.6     Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.





56




15.7     Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

15.8     Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

15.9     No Waiver. Any delay in enforcing a Party’s rights under this Agreement
or any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

15.10   Independent Contractors. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way. Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

15.11   English Language. This Agreement was prepared in the English language,
which language shall govern the interpretation of, and any dispute regarding,
the terms of this Agreement.

15.12   Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

15.13   Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by one Party to the other Party are, and otherwise will be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or
comparable provision of applicable bankruptcy or insolvency laws, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws. Each Party will retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code or comparable provision of applicable
bankruptcy or insolvency laws. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against a Party to this
Agreement under the U.S. Bankruptcy Code or comparable provision of applicable
bankruptcy or insolvency laws, the other Party will be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, and same, if not
already in its possession, will be promptly delivered to it (i) upon any such
commencement of a bankruptcy or insolvency proceeding upon its written request
therefor, unless the bankrupt Party elects to continue to perform all of its
obligations under this Agreement, or (ii) if not delivered under (i) above,
following the rejection of this Agreement by or on behalf of the bankrupt Party
upon written request therefor by the other Party.

{Signature Page Follows}

 



57




IN WITNESS WHEREOF, the Parties have executed this Collaboration and License
Agreement in duplicate originals by their duly authorized officers as of the
Effective Date.

GLYCOMIMETICS, INC.

    

APOLLOMICS (HONG KONG) LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ Rachel King

 

By:

/s/ Sannjeev Redkar

 

 

 

 

 

Name:

Rachel King

 

Name:

Sanjeev Redkar

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Director

 

 



 




LIST OF EXHIBITS

 

 

Exhibit A:

GlycoMimetics Licensed Patents

Exhibit B:

Chemical Structure of Licensed Compounds

Exhibit C:

Technology Transfer Plan

Exhibit D:

Initial Development Plan

Exhibit E:

Supply Agreement Terms

 

59

